

EXHIBIT 10.1


SHARE PURCHASE AGREEMENT




Share Purchase Agreement (the “Agreement”) dated as of March 24, 2010 by and
among Infrared Systems International, a corporation formed under the laws of the
State of Nevada (“IFRS”), Take Flight Equities, Inc., a corporation formed under
the laws of the State of Washington (“Purchaser”), Propalms, Inc. a corporation
formed under the laws of the State of Nevada (“Propalms”), William M. Wright
III, an individual (“Wright”), and Gary E. Ball, an individual (“Ball”).   Each
of IFRS, Propalms, Wright and Ball is referred to herein individually as a
“Party” and all are referred to collectively as the “Parties.”


RECITALS


WHEREAS, Purchaser desires to acquire 11,557,217 shares of authorized and
previously unissued shares of common stock of IFRS (the “Purchased Shares”),
which shall represent 89.9% of the outstanding shares of common stock of IFRS
immediately after the issuance of the Purchased Shares (the “Share Purchase”),
in consideration for an aggregate purchase price of Two Hundred Thousand Dollars
($200,000) (the “Purchased Shares Purchase Price”), which Purchased Shares
Purchase Price will consist of $30,000 to be paid at the closing therefor and a
promissory note for $170,000 (the “Note”); and


WHEREAS, IFRS has required, as partial consideration for its agreement to enter
into this Agreement and to consummate the Share Purchase, that Propalms provide
a guaranty for the payment of the Note by Purchaser in an amount of Eighty-Five
Thousand Dollars ($85,000) (the “Guaranty”), as provided hereinafter; and


WHEREAS, Propalms desires that IFRS enter into this Agreement and consummate the
Share Purchase, and is willing to provide the Guaranty in order to induce IFRS
to enter into this Agreement; and


WHEREAS, prior to the Share Purchase, IFRS shall form a wholly-owned subsidiary
(the “IFRS Sub”), and all of the assets and liabilities of IFRS at the closing
of the Share Purchase shall be transferred to IFRS Sub (the “IFRS Asset
Transfer”), which shall indemnify IFRS against all liabilities existing on the
Closing Date or arising at any time from the business of IFRS Sub; and


WHEREAS, after the Share Purchase, Ball shall have the sole right to manage IFRS
Sub, with the intention that the stock or net proceeds from the sale of the
assets of IFRS Sub shall be distributed to the Pre-Transaction IFRS Stockholders
(as that term is hereinafter defined) pursuant to that certain Management and
Distribution Agreement (the “IFRS Sub Agreement”) as hereinafter provided;


NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, the Parties, intending to be
legally bound, hereby agree as follows:


CERTAIN DEFINITIONS


As used in this Agreement, the following terms shall have the meanings set forth
below:


“Applicable Law” means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses of the Parties, the
Transactions and/or the Parties.
 
Page 1 of 49
 
 

--------------------------------------------------------------------------------




“IFRS Sub Stock” means all of the outstanding stock of IFRS Sub on the Closing
Date.


“IFRS Sub Transfer Event” means a Nonpayment Event (as that term is defined in
the Escrow Agreement) or an Event of Default (as that term is defined in the
Note).


“IFRS Transferred Assets” means (i) all assets of IFRS immediately prior to the
Share Purchase, plus (ii) the Purchase Price (including the Note).


“IFRS Assumed Liabilities” means (i) all liabilities of IFRS existing or arising
immediately prior to the Share Purchase, whether known or unknown, plus (ii) all
liabilities arising after the Closing from the business of IFRS Sub, but does
not mean any liabilities arising after the Closing from obligations of IFRS
incurred or to be performed after the Closing.


 “Knowledge” means, in the case of IFRS or Purchaser, a particular fact or other
matter of which its Chief Executive Officer or the Chief Financial Officer is
actually aware or which a prudent individual serving in such capacity could be
expected to discover or otherwise become aware of in the course of conducting a
reasonable review or investigation of the corporation and its business and
affairs.


“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, claim, encumbrance, royalty interest, any other
adverse claim of any kind in respect of such property or asset, or any other
restrictions or limitations of any nature whatsoever.


“Material Adverse Effect” with respect to any entity or group of entities means
any event, change or effect that has or would have a materially adverse effect
on the financial condition, business or results of operations of such entity or
group of entities, taken as a whole.


“Person” means any individual, corporation, partnership, trust or unincorporated
organization or a government or any agency or political subdivision thereof.


“Pre-Transactions IFRS Stockholders” means the stockholders of IFRS as of a
record date prior to the Closing Date, which record date shall be determined by
the Board of Directors of IFRS and publicly announced.


“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:


(i) any income, alternative or add-on minimum tax, gross receipts tax, sales
tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license
tax, withholding tax, payroll tax, employment tax, excise tax, severance tax,
stamp tax, occupation tax, property tax, environmental or windfall profit tax,
custom, duty or other tax, impost, levy, governmental fee or other like
assessment or charge of any kind whatsoever together with any interest or any
penalty, addition to tax or additional amount imposed with respect thereto by
any governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign), and


(ii) any liability for the payment of any amounts of the type described in
clause (i) above as a result of being a member of an affiliated, consolidated,
combined or unitary group for any Taxable period, and


(iii) any liability for the payment of any amounts of the type described in
clauses (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.
 
Page 2 of 49
 
 

--------------------------------------------------------------------------------




“Tax Return” means any return, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.


“Transaction Documents” means this Agreement, the Note, the Guaranty, the Escrow
Agreement and the IFRS Sub Agreement


“Transactions” means the Share Purchase and the execution and delivery of the
IFRS Sub Agreement.


“Transfer” means to sell, assign, encumber, or otherwise transfer, directly or
indirectly.




ARTICLE I
THE TRANSACTIONS


SECTION 1.01                                THE SHARE PURCHASE


Subject to the terms and conditions of this Agreement, on the Closing Date (as
defined herein), the Share Purchase shall be consummated, in which the Purchaser
shall purchase from IFRS an aggregate of eleven million, five hundred
fifty-seven thousand, two hundred and seventeen (11,557,217) authorized and
previously unissued shares of Common Stock of IFRS (“Purchased Shares”), which
shall represent 89.9% of the then outstanding common stock of IFRS, for an
aggregate purchase price (the “Purchased Share Price”) of Two Hundred Thousand
Dollars ($200,000), payable at the Closing as follows: (i) Thirty Thousand
Dollars ($30,000) cash by wire transfer, and (ii) the delivery to IFRS by
Purchaser of the Note.


(a)           The Note.  The Note shall be in the form of Exhibit A hereto.


(b)           Escrow of Purchased Shares.  The Purchased Shares shall be placed
in an escrow with Wells Fargo Bank or another bank or escrow company as escrow
agent (the “Escrow Agent”) selected by IFRS and reasonably acceptable to
Propalms and Wright.  The escrow agreement shall be in substantially the form of
Exhibit B hereto (the “Escrow Agreement”), with such changes thereto as shall be
reasonably required by the Escrow Agent.


(c)           Guaranty.  At the Closing, Propalms shall provide the Guaranty in
the form of Exhibit C hereto.


(d)           Exemption from Registration.  IFRS and Propalms intend that the
issuance of the Purchased Shares to Propalms shall be exempt from the
registration requirements of the Securities Act pursuant to Section 4(2) of the
Securities Act and the rules and regulations promulgated thereunder.


SECTION 1.02                                           IFRS SUB


Prior to the Closing Date, IFRS shall form IFRS Sub under the laws of the State
of Texas.  All IFRS Sub Stock shall be owned by IFRS at the Closing Date.  At
the Closing, IFRS shall transfer all IFRS Transferred Assets to IFRS Sub, and
IFRS Sub shall assume all of the IFRS Assumed Liabilities (collectively, the
“IFRS Transfer”).  Purchaser hereby consents to the IFRS Transfer.


(a)           Management of IFRS Sub.  Commencing on the Closing Date, the
Parties hereby agree that the management of IFRS Sub shall be solely pursuant to
the IFRS Sub Agreement attached hereto as Exhibit D.
 
Page 3 of 49




 
 

--------------------------------------------------------------------------------

 
(b)           Distribution or Sale of IFRS Sub.  Within the period of time
specified in the IFRS Sub Agreement, upon the written election of Ball, either
(i) all of the IFRS Sub Stock will be distributed by IFRS Sub, at its sole
expense, to the Pre-Transactions IFRS Stockholders, (ii) the net proceeds from
the sale of substantially all of the assets of IFRS Sub will be distributed by
IFRS Sub, at its sole expense, to the Pre-Transaction IFRS Stockholders, or
(iii) provided that the fair market value of IFRS Sub is then less than One
Million Dollars ($1,000,000), all of the outstanding assets of IFRS Sub will be
sold to Ball for the then fair market value of IFRS Sub, subject to
indemnification by Ball of IFRS for any liabilities of IFRS Sub, and the net
proceeds from such sale will be distributed by IFRS Sub, at its sole expense, to
the Pre-Transaction IFRS Stockholders.  For purposes of clause (iii) of this
Section 1.02(b), the fair market value of IFRS Sub shall be determined by an
appraiser selected by Ball and reasonably acceptable to IFRS.


(c)           Escrow of IFRS Sub Stock.  At the Closing Date, the IFRS Sub Stock
will be placed in escrow pursuant to the Escrow Agreement together with an
executed assignment in blank with respect to the IFRS Sub Stock.  Upon the
occurrence of an IFRS Sub Transfer Event, the IFRS Sub Stock shall be
transferred to Ball and Ball shall be responsible for complying with Section
1.02(b).


SECTION 1.03
CLOSING



The closing of the Transactions (the “Closing”) shall take place at the offices
of IFRS within three (5) business days following the satisfaction or written
waiver of the conditions to closing set forth in Article VIII or at such other
place or on such other date as may be mutually agreeable to the Parties.  The
Parties shall use their reasonable best efforts to cause the Closing to occur
not later than April 10, 2010.  The date and time of the Closing are herein
referred to as the “Closing Date.” At the Closing, the actions contemplated to
occur on the Closing Date by Sections 1.01 and 1.02 shall occur.  Additionally,
the Parties agree to conduct a pre-closing not later than the business day prior
to the Closing Date to verify that all closing documents are in acceptable form
to the Parties.


SECTION 1.04
RESTRICTIONS ON RESALE



The Purchased Shares issued pursuant to this Agreement will not be registered
under the Securities Act, or the securities laws of any state, and cannot be
transferred, hypothecated, sold or otherwise disposed of until:  (i) a
registration statement with respect to such securities is declared effective
under the Securities Act, or (ii) an exemption from the registration
requirements of the Securities Act is available.


The certificates representing the Purchased Shares which are being issued
hereunder shall contain a legend substantially as follows:


“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT IS AVAILABLE.”


SECTION 1.05
INFORMATION STATEMENT



The cost of the Information Statement required to be mailed and filed pursuant
to SEC Rule 14f-1 shall be borne by Purchaser.
 
Page 4 of 49


 
 

--------------------------------------------------------------------------------

 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF IFRS


                 IFRS hereby represents and warrants to Purchaser and Wright, as
of the date of this Agreement, and as of the Closing Date, as follows:


SECTION 2.01                                ORGANIZATION, STANDING AND POWER


IFRS is a corporation duly incorporated, validly existing and in good standing
under the laws of the State of Nevada, and has corporate power and authority to
conduct its business as presently conducted by it and to enter into and perform
this Agreement and to carry out the transactions contemplated by this
Agreement.  IFRS Sub is (or will be upon formation prior to the Closing Date) a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Texas, and will have corporate power and authority to carry
out the transactions contemplated for IFRS Sub by this Agreement.


SECTION 2.02                                SUBSIDIARIES


IFRS owns, or will own prior to the Closing Date, all of the outstanding capital
stock of the IFRS Sub.  Other than its ownership of the IFRS Sub, IFRS does not
have an ownership interest in any Person.


SECTION 2.03                                CAPITALIZATION


(a)           There are 100,000,000 shares of capital stock of IFRS authorized,
consisting of 50,000,000 shares of common stock, $0.001 par value per share (the
“IFRS Common Shares”), and 50,000,000 shares of preferred stock, $0.001 par
value per share (“IFRS Preferred Shares”). .  As of the date of this Agreement,
there are 1,167,279 IFRS Common Shares and no IFRS Preferred Shares issued and
outstanding.


(b)           No IFRS Common Shares or IFRS Preferred Shares have been reserved
for issuance to any Person, and there are no other outstanding rights, warrants,
options or agreements for the purchase of IFRS Common or IFRS Preferred Shares
except as provided in this Agreement.   Without limiting the foregoing, the
Board of Directors of IFRS will specifically terminate the reserved options, not
yet granted, that were approved at the meeting of the Board of Directors of IFRS
on June 15, 2009.


(c)           All outstanding IFRS Common Shares are validly issued, fully paid,
non-assessable, not subject to pre-emptive rights, and have been issued in
compliance with all state and federal securities laws or other Applicable Law.
The Purchased Shares to be purchased by Purchaser pursuant to the Share
Purchase, upon payment of the Purchase Price (including payment of the Note),
will, when issued pursuant to this Agreement, be duly and validly authorized and
issued, fully paid and non-assessable.


SECTION 2.04                                AUTHORITY FOR AGREEMENT


The execution, delivery, and performance of each of the Transaction Documents to
which IFRS is a party by IFRS has been duly authorized by all necessary
corporate and shareholder action, and each of such Transaction Documents, upon
its execution by the Parties, will constitute the valid and binding obligation
of IFRS, enforceable against it in accordance with and subject to its terms,
except as enforceability may be affected by bankruptcy, insolvency or other laws
of general application affecting the enforcement of creditors' rights.  The
execution and consummation of the transactions contemplated by this Agreement
and compliance with the provisions of the Transactions by IFRS to which it is a
party will not violate any provision of Applicable Law and will not conflict
with or result in any breach of any of the terms, conditions, or provisions of,
or constitute a default under, IFRS's Articles of Incorporation or its Bylaws,
in each case as amended, or, in any material respect, any indenture, lease, loan
agreement or other agreement or instrument to which IFRS is a party or by which
it or any of its properties is bound, or any decree, judgment, order, statute,
rule or regulation applicable to IFRS.
 
Page 5 of 49
 
 

--------------------------------------------------------------------------------




SECTION 2.05                                SEC FILINGS; FINANCIAL CONDITION


The Annual Report on Form 10-K filed by IFRS for the year ended September 30,
2009 and the Quarterly Report on Form 10-Q filed by IFRS for the period ended
December 31, 2009 (the “SEC Filings”), with such changes therein as may be made
by IFRS in response to the letter to IFRS from the SEC Division of Corporation
Finance dated March 22, 2010 (the “SEC Comment Letter”), are true, correct and
complete in all material respects, are not misleading and do not omit to state
any material fact which is necessary to make the statements contained in such
public filings not misleading in any material respect, other than with respect
to the Transactions contemplated by the Transaction Documents.  The financial
statements included in the SEC Filings (the “Financial Statements”), subject to
any changes therein made by IFRS in response to the SEC Comment Letter, were
prepared in accordance with generally accepted accounting principles and fairly
reflect the financial condition of IFRS as of the dates stated and the results
of its operations for the periods presented.  IFRS shall use its reasonable good
faith best efforts to respond to the SEC Comment Letter and resolve the comments
contained therein prior to the Closing Date.  IFRS Sub shall be responsible, at
the cost of IFRS Sub, for the preparation of any responses or filings required
to be made by IFRS in response to the SEC Comment Letter after the Closing Date;
all such responses and/or filings shall be approved by the then Board of
Directors of IFRS, which approval shall not be unreasonably withheld.


SECTION 2.06                                ABSENCE OF CERTAIN CHANGES OR EVENTS


Since September 30, 2009, except as reported in the Annual Report filed by IFRS
with the Securities and Exchange Commission (“SEC”) on Form 10-K for the period
ending on that date, and except as contemplated by this Agreement and the
Transaction Documents:


(a)           there has not been any Material Adverse Change in the business,
operations, properties, assets, or condition of IFRS;


(b)           IFRS has not (i) amended its Articles of Incorporation;  (ii)
declared or made, or agreed to declare or make, any payment of dividends or
distributions of any assets of any kind whatsoever to stockholders or purchased
or redeemed, or agreed to purchase or redeem, any outstanding capital stock;
(iii) made any material change in its method of management, operation, or
accounting; (iv) entered into any material transaction; or (v) made any accrual
or arrangement for payment of bonuses or special compensation of any kind or any
severance or termination pay to any present or former officer or employee;


(c)           IFRS has not (i) borrowed or agreed to borrow any funds or
incurred, or become subject to, any material obligation or liability (absolute
or contingent) except liabilities incurred in the ordinary course of business;
(ii) paid any material obligation or liability (absolute or contingent) other
than current liabilities reflected in or shown on the most recent IFRS balance
sheet, and current liabilities incurred since that date in the ordinary course
of business; (iii) sold or transferred, or agreed to sell or transfer, any
material assets, properties, or rights, or canceled, or agreed to cancel, any
material debts or claims; or (iv) made or permitted any material amendment or
termination of any contract, agreement, or license to which it is a party.
 
Page 6 of 49




 
 

--------------------------------------------------------------------------------

 
SECTION 2.07                                GOVERNMENTAL AND THIRD PARTY
CONSENTS


No consent, waiver, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other federal, state, county, local or other foreign governmental authority,
instrumentality, agency or commission or any third party, including a party to
any agreement with IFRS, is required by or with respect to IFRS in connection
with the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby, except for such consents, waivers, approvals,
orders, authorizations, registrations, declarations and filings as may be
required under (i) applicable securities laws, or (ii) the Nevada Revised
Statues.


SECTION 2.08
LITIGATION



There is no action, suit, investigation, audit or proceeding pending against, or
to the Knowledge of IFRS, threatened against or affecting, IFRS or any of its
assets or properties before any court or arbitrator or any governmental body,
agency or official.


SECTION 2.09
INTERESTED PARTY TRANSACTIONS



Except as disclosed in the SEC Filings, IFRS is not indebted to any officer or
director of IFRS, and no such person is indebted to IFRS.


SECTION 2.10                                COMPLIANCE WITH APPLICABLE LAWS


To the Knowledge of IFRS, the business of IFRS has not been, and is not being,
conducted in violation of any Applicable Law.


SECTION 2.11
TAX RETURNS AND PAYMENT



IFRS has duly and timely filed all material Tax Returns required to be filed by
it and has duly and timely paid all Taxes shown thereon to be due.  Except as
disclosed in Financial Statements filed by IFRS with the SEC, there is no
material claim for Taxes that is a Lien against the property of IFRS other than
Liens for Taxes not yet due and payable, none of which is material.  IFRS has
not received written notification of any audit of any Tax Return of IFRS being
conducted or pending by a Tax authority where an adverse determination could
have a Material Adverse Effect on IFRS, no extension or waiver of the statute of
limitations on the assessment of any Taxes has been granted by IFRS which is
currently in effect, and IFRS is not a party to any agreement, contract or
arrangement with any Tax authority or otherwise, which may result in the payment
of any material amount in excess of the amount reflected on the above referenced
IFRS Financial Statements.


SECTION 2.12                                SECURITY LISTING


IFRS is a fully compliant reporting company under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and all IFRS public filings required
under the Exchange Act have been made.  The common stock of IFRS is listed for
quotation on the OTC Bulletin Board.  To the Knowledge of IFRS, IFRS has not
been threatened or is not subject to removal of its common stock from the OTC
Bulletin Board.
 
Page 7 of 49




 
 

--------------------------------------------------------------------------------

 
SECTION 2.13                                FINDERS’ FEES


IFRS has not incurred, nor will it incur, directly or indirectly, any liability
for brokers’ or finders’ fees or agents’ commissions or investment bankers’ fees
or any similar charges in connection with this Agreement or any transaction
contemplated hereby.




ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BALL


Ball hereby represents and warrants to Purchaser, as of the date of this
Agreement and as of the Closing Date (except as otherwise indicated), as
follows:


SECTION 3.01                                ENFORCEABILITY OF TRANSACTION
DOCUMENTS


Each of the Transaction Documents to which Ball is a party has been validly
executed and delivered by Ball and, upon the execution thereof by the applicable
Parties, will constitute the valid and binding obligation of Ball, enforceable
against him in accordance with and subject to its terms, except as
enforceability may be affected by bankruptcy, insolvency or other laws of
general application affecting the enforcement of creditors' rights.  The
execution and consummation of the transactions contemplated by this Agreement
and compliance with the provisions of the Transaction Documents by Ball to which
Ball is a party will not violate any provision of Applicable Law and will not
conflict with or result in any breach in any material respect, any indenture,
lease, loan agreement or other agreement or instrument to which Ball is a party
or any decree, judgment, order, statute, rule or regulation applicable to Ball.


SECTION 3.02                                IFRS


To the Knowledge of Ball, the representations and warranties of IFRS in Article
II of this Agreement are true and correct in all material respects and do not
contain any material omissions.


SECTION 3.03                                FINDERS’ FEES


Ball has not incurred, nor will he incur, directly or indirectly, any liability
for brokers’ or finders’ fees or agents’ commissions or investment bankers’ fees
or any similar charges in connection with this Agreement or any transaction
contemplated hereby.




ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser hereby represents and warrants to IFRS and to Ball, as of the date of
this Agreement and as of the Closing Date (except as otherwise indicated), as
follows:


SECTION 4.01                                           ORGANIZATION, STANDING
AND POWER


Purchaser is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Washington, and has full corporate power
and authority to conduct its business as presently conducted by it and to enter
into and perform this Agreement and to carry out the transactions contemplated
by this Agreement.  Purchaser is duly qualified to do business as a foreign
corporation in each state in which the nature of the business conducted by it or
the character or location of the properties and assets owned or leased by it
make such qualification necessary.
 
Page 8 of 49
 
 

--------------------------------------------------------------------------------




SECTION 4.02                                AUTHORITY FOR AGREEMENT


The execution, delivery, and performance of each of the Transaction Documents to
which Purchaser is a party has been duly authorized by all necessary corporate
and shareholder action, and each of such Transaction Documents, upon its
execution by the Parties, will constitute the valid and binding obligation of
Purchaser, enforceable against it in accordance with and subject to its terms,
except as enforceability may be affected by bankruptcy, insolvency or other laws
of general application affecting the enforcement of creditors' rights.  The
execution and consummation of the transactions contemplated by this Agreement
and compliance with the provisions of the Transactions by Purchaser to which it
is a party will not violate any provision of Applicable Law and will not
conflict with or result in any breach of any of the terms, conditions, or
provisions of, or constitute a default under, Purchaser’s Articles of
Incorporation or its Bylaws, in each case as amended, or, in any material
respect, any indenture, lease, loan agreement or other agreement or instrument
to which Purchaser is a party or by which it or any of its properties is bound,
or any decree, judgment, order, statute, rule or regulation applicable to
Purchaser.


SECTION 4.03                                 GOVERNMENTAL OR THIRD PARTY CONSENT


No consent, waiver, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other federal, state, county, local or other foreign governmental authority,
instrumentality, agency or commission or any third party, including a party to
any agreement with Purchaser, is required by or with respect to Propalms in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby, except for such consents, waivers,
approvals, orders, authorizations, registrations, declarations and filings as
may be required under (i) applicable securities laws, or (ii) Applicable Law.


SECTION 4.04                                 PENDING ACTIONS.


There are no material legal actions, lawsuits, proceedings or investigations,
either administrative or judicial, pending or threatened, against or affecting
Purchaser or its officers or Directors that would have a Material Adverse Effect
on Purchaser or the Transactions contemplated by this Agreement.  Neither
Purchaser nor any of its officers or Directors are subject to any order, writ,
judgment, injunction, decree, determination or award of any court, arbitrator or
administrative, governmental or regulatory authority or body which would be
likely to have a Material Adverse Effect on Purchaser or the Transactions
contemplated by this Agreement.


SECTION 4.05                                 COMPLIANCE WITH LAWS.


Purchaser’s operations have been conducted in all material respects in
accordance with all Applicable Law.  Purchaser is not, to its knowledge after
reasonable due diligence, in violation of any Applicable Law.  Purchaser holds
all the environmental, health and safety and other permits, licenses,
authorizations, certificates and approvals of governmental authorities
(collectively, "Permits") necessary or proper for the current use, occupancy or
operation of its business, and all of the Permits are now in full force and
effect.


SECTION 4.06                                 IFRS SUB AGREEMENT


Purchaser will take no actions to contravene the terms or intentions of the IRFS
Sub Management and Purchase Agreement, and will vote all Purchased Shares and
any other IFRS securities owned or controlled by Purchaser to enforce the terms
of the IFRS Sub Agreement.
 
Page 9 of 49
 
 

--------------------------------------------------------------------------------




SECTION 4.07                                ABILITY TO PAY NOTE


Purchaser currently is able to make all payments on the Note when due.


SECTION 4.08                                FINDERS’ FEES


Purchaser has not incurred, nor will it incur, directly or indirectly, any
liability for brokers’ or finders’ fees or agents’ commissions or investment
bankers’ fees or any similar charges in connection with this Agreement or any
transaction contemplated hereby.




ARTICLE V
REPRESENTATIONS AND WARRANTIES OF WRIGHT


Wright hereby represents and warrants to IFRS and Ball, as of the date of this
Agreement and as of the Closing Date (except as otherwise indicated), as
follows:


SECTION 5.01                                ENFORCEABILITY OF AGREEMENTS


Each of the Transaction Documents to which Wright is a party has been validly
executed and delivered by Wright and, upon the execution thereof by the
applicable Parties, will constitute the valid and binding obligation of Wright,
enforceable against him in accordance with and subject to its terms, except as
enforceability may be affected by bankruptcy, insolvency or other laws of
general application affecting the enforcement of creditors' rights.  The
execution and consummation of the transactions contemplated by this Agreement
and compliance with the provisions of the Transaction Documents by Wright to
which Wright is a party will not violate any provision of Applicable Law and
will not conflict with or result in any breach in any material respect, any
indenture, lease, loan agreement or other agreement or instrument to which
Wright is a party or any decree, judgment, order, statute, rule or regulation
applicable to Wright.


SECTION 5.02                                IFRS SUB AGREEMENT


Wright will take no actions to contravene the terms or intentions of the IRFS
Sub Management and Purchase Agreement, and will vote all IFRS securities owned
or controlled by him to enforce the terms of the IFRS Sub Agreement.


SECTION 5.03                                PURCHASER


To the Knowledge of Wright, the representations and warranties of Purchaser in
Article IV of this Agreement are true and correct in all material respects and
do not contain any material omissions.


SECTION 5.04                                FINDERS’ FEES


Wright has not incurred, nor will he incur, directly or indirectly, any
liability for brokers’ or finders’ fees or agents’ commissions or investment
bankers’ fees or any similar charges in connection with this Agreement or any
transaction contemplated hereby.


Page 10 of 49



 
 

--------------------------------------------------------------------------------

 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF PROPALMS


Propalms hereby represents and warrants to IFRS and to Ball, as of the date of
this Agreement and as of the Closing Date (except as otherwise indicated), as
follows:


SECTION 6.01                                ORGANIZATION, STANDING AND POWER


Propalms is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Nevada, and has full corporate power and
authority to conduct its business as presently conducted by it and to enter into
and perform this Agreement and to carry out the transactions to be performed by
it as contemplated by this Agreement.  Propalms is duly qualified to do business
as a foreign corporation in each state in which the nature of the business
conducted by it or the character or location of the properties and assets owned
or leased by it make such qualification necessary.


SECTION 6.02                                AUTHORITY FOR AGREEMENT


The execution, delivery, and performance of each of the Transaction Documents to
which Propalms is a party has been duly authorized by all necessary corporate
and shareholder action, and each of such Transaction Documents, upon its
execution by the Parties, will constitute the valid and binding obligation of
Propalms, enforceable against it in accordance with and subject to its terms,
except as enforceability may be affected by bankruptcy, insolvency or other laws
of general application affecting the enforcement of creditors' rights.  The
execution and consummation of the transactions contemplated by this Agreement
and compliance with the provisions of the Transactions by Propalms to which it
is a party will not violate any provision of Applicable Law and will not
conflict with or result in any breach of any of the terms, conditions, or
provisions of, or constitute a default under, Propalms’ Articles of
Incorporation or its Bylaws, in each case as amended, or, in any material
respect, any indenture, lease, loan agreement or other agreement or instrument
to which Purchaser is a party or by which it or any of its properties is bound,
or any decree, judgment, order, statute, rule or regulation applicable to
Purchaser.


SECTION 6.03                                GOVERNMENTAL OR THIRD PARTY CONSENT


No consent, waiver, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other federal, state, county, local or other foreign governmental authority,
instrumentality, agency or commission or any third party, including a party to
any agreement with Propalms, is required by or with respect to Propalms in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby, except for such consents, waivers,
approvals, orders, authorizations, registrations, declarations and filings as
may be required under (i) applicable securities laws, or (ii) Applicable Law.


SECTION 6.04                                PENDING ACTIONS.


There are no material legal actions, lawsuits, proceedings or investigations,
either administrative or judicial, pending or threatened, against or affecting
Propalms or its officers or Directors that would have a Material Adverse Effect
on Propalms or the Transactions contemplated by this Agreement.  Neither
Propalms nor any of its officers or Directors are subject to any order, writ,
judgment, injunction, decree, determination or award of any court, arbitrator or
administrative, governmental or regulatory authority or body which would be
likely to have a Material Adverse Effect on Propalms or the Transactions
contemplated by this Agreement.
 
Page 11 of 49




 
 

--------------------------------------------------------------------------------

 
SECTION 6.05                                IFRS SUB AGREEMENT


Propalms will take no actions to contravene the terms of the IRFS Sub Agreement,
and will vote all IFRS securities owned or controlled by Propalms to enforce the
terms of the IFRS Sub Agreement.


SECTION 6.06                                FINDERS’ FEES


Propalms has not incurred, nor will it incur, directly or indirectly, any
liability for brokers’ or finders’ fees or agents’ commissions or investment
bankers’ fees or any similar charges in connection with this Agreement or any
transaction contemplated hereby.




ARTICLE VII
CERTAIN COVENANTS AND AGREEMENTS


SECTION 7.01
COVENANTS OF IFRS



IFRS covenants and agrees that, during the period from the date of this
Agreement until the Closing Date, IFRS shall, other than as contemplated by this
Agreement or for the purposes of effecting the Closing pursuant to this
Agreement, conduct its business as presently operated and solely in the ordinary
course, and consistent with such operation, and, in connection therewith,
without the written consent of all Parties hereto:


(a)  
shall not amend its Articles of Incorporation or Bylaws;



(b)  
shall not pay or agree to pay to any employee, officer or director compensation
that is in excess of the current compensation level of such employee, officer or
director other than salary increases or payments made in the ordinary course of
business or as otherwise provided in any contracts or agreements with any such
employees;



(c)  
shall not merge or consolidate with any other entity or acquire or agree to
acquire any other entity;



(d)  
shall not sell, transfer, or otherwise dispose of any material assets required
for the operations of IFRS’s business, except in the ordinary course of business
consistent with past practices;



(e)  
shall not declare or pay any dividends on or make any distribution of any kind
with respect to the IFRS common stock;



(f)  
shall not issue any equity securities of IFRS or any right or option to purchase
or otherwise acquire any equity security of IFRS or take any action affecting
the capitalization of IFRS;



(g)  
shall use commercially reasonable efforts to comply with and not be in default
or violation under Applicable Law where such violation would have a Material
Adverse Effect on IFRS; and



(h)  
shall not grant any severance or termination pay to any director, officer or any
other employees of IFRS.

 
Page 12 of 49
 
 

--------------------------------------------------------------------------------


 
SECTION 7.02
COVENANTS OF THE PARTIES



(a)           Announcement.  No Party shall issue any press release or otherwise
make any public statement with respect to this Agreement or the transactions
contemplated hereby without the prior consent of the other Parties (which
consent shall not be unreasonably withheld), except as may be required by
applicable law or securities regulation.  Upon execution of this Agreement, IFRS
shall issue a press release, which shall be reasonably approved by Purchaser and
Propalms, and file a Current Report on Form 8-K reporting the execution of the
Agreement and providing all required information with respect thereto.


(b)           Notification of Certain Matters.  Each Party shall give prompt
written notice to the other Parties of:


(i)           The occurrence or nonoccurrence of any event the occurrence or
nonoccurrence of which would be reasonably likely to cause any representation or
warranty contained in this Agreement to be untrue or inaccurate in any material
respect at or prior to the Effective Time; and


(ii)           Any material failure of a Party to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it
hereunder.


(c)           Reasonable Best Efforts.  Upon the terms and subject to the
conditions of this Agreement and the other Transaction Documents, the Parties
agree to use their respective reasonable best efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary, proper
or advisable (subject to applicable laws) to consummate and make effective the
Transactions and to comply with the terms thereof.


(d)           Access to Information


(i)           Inspection by Purchaser.  IFRS will make available for inspection
by Purchaser and Wright, during normal business hours and in a manner so as not
to interfere with normal business operations, all of IFRS’s records (including
tax records), books of account, premises, contracts and all other documents in
IFRS’s possession or control that are reasonably requested by Purchaser or
Wright to inspect and examine the business and affairs of IFRS.  IFRS will cause
its managerial employees and regular independent accountants to be available
upon reasonable advance notice to answer questions of Purchaser or Wright
concerning the business and affairs of IFRS.  Purchaser and Wright will treat
and hold as confidential any information they receive from IFRS in the course of
the reviews contemplated by this Section 7.02(e).  No examination by Purchaser
or Wright will, however, constitute a waiver or relinquishment by Purchaser or
Wright of their rights to rely on IFRS’s covenants, representations and
warranties made herein or pursuant hereto.


(ii)           Inspection by IFRS.  Purchaser will, if requested, make available
for inspection by IFRS, during normal business hours and in a manner so as not
to interfere with normal business operations, all of Purchaser’s records
(including tax records), books of account, premises, contracts and all other
documents in their possession or control that are reasonably requested by IFRS
to inspect and examine the business and affairs of Purchaser.  Purchaser will
cause its managerial employees and regular independent accountants to be
available upon reasonable advance notice to answer questions of IFRS concerning
the business and affairs of Purchaser.  IFRS will treat and hold as confidential
any information it receives from Purchaser in the course of the reviews
contemplated by this Section 7.02(e).  No examination by IFRS will, however,
constitute a waiver or relinquishment by IFRS of its rights to rely on
Purchaser’s covenants, representations and warranties made herein or pursuant
hereto.
 
Page 13 of 49
 
 

--------------------------------------------------------------------------------




SECTION 7.03                                POST-CLOSING COVENANTS


Each Party covenants and agrees that, until the Note has been paid in full:


(a)           IFRS shall not, directly or indirectly, cause IFRS Sub to issue,
or permit IFRS Sub to issue, any IFRS Sub securities except pursuant to the IFRS
Sub Agreement.


(b)           IFRS shall not, directly or indirectly, cause IFRS Sub to, or
permit IFRS Sub to, sell all or any substantial portion of the IFRS Sub assets
except pursuant to the IFRS Sub Agreement


(c)           No Party or affiliate of a Party shall challenge, whether in court
or arbitration, the validity or enforceability of any Transaction Document or
any provision thereof.


(d)           Each Party will use its or his reasonable good faith efforts to
cause the transfer agent for IFRS to (i) permit transfers of Purchased Shares
authorized by the Transaction Documents and (ii) refuse transfers of Purchased
Shares in violation of the Transaction Documents.


(e)           Purchaser and Wright shall use their reasonable good faith
efforts, taking into account their respective positions with IFRS, to cause IFRS
to comply with Applicable Law.




ARTICLE VIII
CONDITIONS PRECEDENT


SECTION 8.01                                CONDITIONS PRECEDENT TO THE PARTIES'
OBLIGATIONS


The obligations of the Parties as provided herein shall be subject to each of
the following conditions precedent, unless waived in writing by both IFRS and
Purchaser:


(a)           Consents, Approvals.  The Parties shall have obtained all
necessary consents and approvals of their respective boards of directors, and
all consents, approvals and authorizations required under their respective
charter documents, and all material consents, including any material consents
and waivers by the Parties’ respective lenders and other third-parties, if
necessary, to the consummation of the transactions contemplated by this
Agreement.


(b)           Absence of Certain Litigation.  No action or proceeding shall be
threatened or pending before any governmental entity or authority which, in the
reasonable opinion of counsel for the Parties, is likely to result in a
restraint, prohibition or the obtaining of damages or other relief in connection
with this Agreement or the consummation of the transactions contemplated hereby.


SECTION 8.02
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF IFRS AND BALL



The obligations of IFRS and Ball on the Closing Date as provided herein shall be
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions precedent, unless waived in writing by IFRS and Ball:


(a)           Consents and Approvals.  Purchaser, Wright and Propalms shall have
obtained all required consents to the consummation of the transactions
contemplated by this Agreement.
 
Page 14 of 49
 
 

--------------------------------------------------------------------------------




(b)           Representations and Warranties.  The representations and
warranties by each of Purchaser, Wright and Propalms in this Agreement shall be
true and accurate in all material respects on and as of the Closing Date with
the same force and effect as though such representations and warranties had been
made at and as of the Closing Date, except to the extent that any changes
therein are specifically contemplated by this Agreement.


(c)           Performance. Purchaser, Wright and Propalms shall have performed
and complied in all material respects with all agreements to be performed or
complied with by either of them pursuant to this Agreement and the other
Transaction Documents at or prior to the Closing.


(d)           Proceedings and Documents.  All corporate, company and other
proceedings of Purchaser, Wright and/or Propalms in connection with the
transactions contemplated by this Agreement and all documents and instruments
incident to such transactions shall be reasonably satisfactory in substance and
form to IFRS, Ball and their counsel, and they shall have received all such
counterpart originals (or certified or other copies) of such documents as they
may reasonably request.


(e)           Certificates of Good Standing.  Purchaser shall have delivered to
IFRS a certificate as to the good standing of Purchaser certified by the
Secretary of State of the State of Washington, dated on or within fourteen (14)
business days prior to the Closing Date.


(f)           Material Changes.  Except as contemplated by this Agreement, since
the date hereof, none of Purchaser, Wright or Propalms shall not have suffered a
Material Adverse Effect, and, without limiting the generality of the foregoing,
there shall be no pending litigation to which any of the foregoing is a party
which is reasonably likely to have a Material Adverse Effect on such Party or on
the Transactions.


(g)           Due Diligence.  IFRS shall have completed to its own satisfaction
due diligence in relation to Purchaser, Wright and Propalms, except that this
shall cease to be a condition precedent unless on or within ten (10) days after
the date of this Agreement IFRS shall have delivered a written notice stating
that it is not satisfied with the results of its due diligence.


(h)           Transaction Documents.  Each of Purchaser, Wright and Propalms
shall have executed and delivered all Transaction Documents required to be
executed by such Party.


(j)           Information for Information Statement.  Not later than March 18,
2010, Purchaser and Wright shall have provided to IFRS all information required
by SEC Rule 14f-1 with respect to the proposed new directors of IFRS.


SECTION 8.03
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF PURCHASER, WRIGHT AND PROPALMS



The obligations of Purchaser, Wright and Propalms on the Closing Date as
provided herein shall be subject to the satisfaction, on or prior to the Closing
Date, of the following conditions precedent, unless waived in writing by IFRS
and Ball:


(a) Consents and Approvals.  IFRS and Ball shall have obtained all required
consents to the consummation of the transactions contemplated by this Agreement.


(b) Representations and Warranties.  The representations and warranties by each
of IFRS and Ball shall be true and accurate in all material respects on and as
of the Closing Date with the same force and effect as though such
representations and warranties had been made at and as of the Closing Date,
except to the extent that any changes therein are specifically contemplated by
this Agreement.
 
 
Page 15 of 49
 
 

--------------------------------------------------------------------------------




(c) Performance.  Each of IFRS and Ball shall have performed and complied in all
material respects with all agreements to be performed or complied with by either
of them pursuant to this Agreement prior to or at the Closing.


(d) Proceedings and Documents.  All corporate, company and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory in substance and form to Purchaser, Wright and Propalms and their
counsel, and they shall have received all such counterpart originals (or
certified or other copies) of such documents as they may reasonably request.


(e) Certificates of Good Standing.  IFRS shall have delivered to Propalms a
certificate as to its and IFRS Sub’s good standing in their respective state of
incorporation, in each case certified by the applicable Secretary of State not
more than fourteen (14) business days prior to the Closing Date.


(f) Material Changes.  Except as contemplated by this Agreement, since the date
hereof, neither IFRS, Ball nor the IFRS Sub shall have suffered a Material
Adverse Effect and, without limiting the generality of the foregoing, there
shall be no pending litigation to which IFRS, Ball or the IFRS Sub is a party
which is reasonably likely to have a Material Adverse Effect on IFRS, Ball or
the IFRS Sub.


(g) Due Diligence.                                Purchaser and Wright shall
have completed to their own satisfaction due diligence in relation to IFRS,
except that this shall cease to be a condition precedent unless on or within ten
(10) days after the date of this Agreement Purchaser or Wright shall have
delivered a written notice stating that it is not satisfied with the results of
its due diligence;


(h) Status of IFRS.  As at the Closing Date, IFRS (i) shall be a fully compliant
reporting public company under the Exchange Act, and shall be current in all of
its reports required to be filed under the Exchange Act, (ii) shall not have
been threatened or subject to delisting from the OTC Bulletin Board, and (iii)
shall have outstanding 1,167,229 IFRS Common Shares (excluding the Purchased
Shares and the Exchange Shares) and no IFRS Preferred Shares; and except as
provided hereunder, there shall be outstanding no options, warrants or rights to
acquire capital stock of IFRS whether for additional consideration or on
conversion.


(i) IFRS Board of Directors and Officers.  At the Closing Date, all of the
officers and members of the board of directors of IFRS shall tender their
resignations as officers and directors of IFRS.


(j) Information Statement.  No less than ten days prior to the Closing, IFRS
shall have filed with the SEC and mailed to its shareholders of record an
information statement containing the information required by SEC Rule 14f-1,
which information regarding the proposed new directors of IFRS shall be provided
by Purchaser and Wright.
 
Page 16 of 49
 
 

--------------------------------------------------------------------------------




ARTICLE IX
TERMINATION


SECTION 9.01                                TERMINATION


This Agreement may be terminated and the Transactions may be abandoned at any
time prior to the Effective Time by:


(a)           The mutual written consent of the Parties;


(b)           Any Party, if any governmental entity or court of competent
jurisdiction shall have issued an order, decree or ruling or taken any other
action (which order, decree, ruling or other action the Parties shall use their
commercially reasonable best efforts to lift), which restrains, enjoins or
otherwise prohibits the Transactions or any of them as contemplated herein and
such order, decree, ruling or other action shall have become final and
non-appealable;
 
 
(c)           IFRS or Ball, if Purchaser, Wright or Propalms shall have breached
in any material respect any of its or his representations, warranties, covenants
or other agreements contained in this Agreement, or by IFRS or Ball, if it or he
is not satisfied with the results of its due diligence investigation and it so
notifies Purchaser, Wright and Propalms within ten (10) days after the date of
this Agreement;


(d)           Purchaser or Wright, if IFRS or Ball shall have breached in any
material respect any of its or his representations, warranties, covenants or
other agreements contained in this Agreement, or by Purchaser or Wright, if it
or he is not satisfied with the results of its due diligence investigation and
it so notifies IFRS and Ball within ten (10 days after the date of this
Agreement;


(e)           Without any action on the part of the Parties if required by
Applicable Law or if the Closing shall not be consummated by April 15, 2010,
unless extended by written agreement of the Parties.


SECTION 9.02                                EFFECT OF TERMINATION


If this Agreement is terminated as provided in Section 9.01, written notice of
such termination shall be given by the terminating Party to the other Parties
specifying the provision of this Agreement pursuant to which such termination is
made, this Agreement shall become null and void and there shall be no liability
on the part of any Party provided, however, that  (a) the provisions of Articles
IX, X and XI hereof shall survive the termination of this Agreement; (b) nothing
in this Agreement shall relieve any Party from any liability or obligation with
respect to any willful breach of this Agreement; and (c) termination shall not
affect accrued rights or liabilities of any Party at the time of such
termination.




ARTICLE X
CONFIDENTIALITY


SECTION 10.01                             CONFIDENTIALITY


Each Party will keep confidential all information and documents obtained from
any of the other Parties pursuant this Agreement (except for any information
disclosed to the public pursuant to a press release authorized by the Parties or
for information required to be provided in a filing with the SEC by any of the
Parties); and in the event the Closing does not occur or this Agreement is
terminated for any reason, will promptly return such documents and all copies of
such documents and all notes and other evidence thereof, including material
stored on a computer, and will not use such information for its own advantage,
except to the extent that (i) the information must be disclosed by law, (ii) the
information becomes publicly available by reason other than disclosure by the
Party subject to the confidentiality obligation, (iii) the information is
independently developed without use of or reference to the other Party’s
confidential information, (iv) the information is obtained from another source
not obligated to keep such information confidential, or (v) the information is
already publicly known or known to the receiving Party when disclosed as
demonstrated by written documentation in the possession of such Party at such
time.
 
Page 17 of 49
 
 

--------------------------------------------------------------------------------




ARTICLE XI
INDEMNIFICATION


SECTION 11.01                              INDEMNIFICATION


Each Party (the “Indemnifying Party”) agrees to indemnify, defend and hold
harmless each of the other Parties, any subsidiary or affiliate thereof and each
person who is now, or has been at any time prior to the date hereof or who
becomes prior to the Closing, a shareholder, officer, director or partner of a
Party, any subsidiary or affiliate thereof or an employee thereof, any
subsidiary or affiliate thereof, and their respective heirs, legal
representatives, successors and assigns (the “Indemnified Parties”) against all
losses, claims, damages, costs, expenses (including reasonable attorneys’ fees),
liabilities or judgments or amounts that are paid in settlement of or in
connection with any actual third party claim, action, suit, proceeding or
investigation based in whole or in part on or arising in whole or in part out of
any material breach of this Agreement by the Indemnifying Party, or any
subsidiary or affiliate thereof, including but not limited to failure of any
representation or warranty to be true and correct in any material respect at or
before the Closing.  Any Indemnified Party wishing to claim indemnification
under this Section 11.01, upon learning of any such claim, action, suit,
proceeding or investigation, shall notify the Indemnifying Party in writing, but
the failure to so notify shall not relieve the Indemnifying Party from any
liability that it may have under this Section 11.01, except to the extent that
such failure would materially prejudice the Indemnifying Party.


SECTION 11.02                              LIMITATION ON INDEMNIFICATION


Each Party hereto acknowledges and agrees that this Agreement and the
Transactions contemplated hereby are the result of arms-length negotiation
between the Parties, and that neither the Agreement nor the Transaction is not
intended to involve a personal loan to a director or executive officer of
IFRS.  For purposes of this Agreement and the Transaction Documents, the
Agreement and the Transactions contemplated hereby shall be conclusively
presumed not to involve a personal loan to a director or executive officer of
IFRS.




ARTICLE XII
MISCELLANEOUS


SECTION 12.01                              EXPENSES


Except as contemplated by this Agreement, all costs and expenses incurred in
connection with this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated by this Agreement shall be paid by
the Party incurring such expenses.
 
Page 18 of 49




 
 

--------------------------------------------------------------------------------

 
SECTION 12.02                              APPLICABLE LAW


This Agreement shall be governed by the laws of the State of Nevada, without
giving effect to the principles of conflicts of laws thereof, as applied to
agreements entered into and to be performed in such state.


SECTION 12.03                              NOTICES


All notices and other communications under this Agreement shall be in writing
and shall be deemed to have been duly given or made as follows:


(a)           If sent by reputable overnight air courier (such as Federal
Express) for delivery on the next business day, the first business day after
being sent;


(b)           If sent by facsimile transmission, with a copy mailed on the same
day in the manner provided in clause (a) above, when transmitted and receipt is
confirmed by the fax machine; or


 
(c)
If otherwise actually personally delivered, when delivered.



All notices and other communications under this Agreement shall be sent or
delivered as follows:


If to Purchaser or to Wright, to:


Take Flight Equities, Inc.
c/o William M. Wright
Focus Systems, Inc.
4550 NW Newberry Hill Road, Suite 202
Silverdale, WA 98383
Telephone: 360-473-1160
Facsimile: 360-692-2798


with a copy to (which shall not constitute notice):


Kimberly L. Graus, Esq.
4949 SR 64 E, #141
Bradenton, Fl. 34208
Telephone: (941) 747-5290
Facsimile: 866-640-6858


If to IFRS or to Ball, to:


Gary Ball
Infrared Systems International, Inc.
15 North Longspur Drive
Woodlands, TX  77380
 
Telephone:  281-419-1955

 
Facsimile: 832-442-3027



Page 19 of 49



 
 

--------------------------------------------------------------------------------

 
 
with a copy to (which shall not constitute notice):



 
Edward T. Swanson, Esq.

 
2071 N. Altadena Drive

 
Altadena, CA 91001

 
Telephone:  310-283-1035

 
Facsimile:  866-397-0114



If to Propalms, to:


Propalms, Inc.
Unit 4
Park Farm Courtyard
Easthorpe
Malton
North Yorkshire Y017 6QX
United Kingdom
Telephone: 44-1653-696060
Facsimile: +44 1653 693 040


with a copy to (which shall not constitute notice):


Kimberly L. Graus, Esq.
4949 SR 64 E, #141
Bradenton, Fl. 34208
Telephone: (941) 747-5290
Facsimile: 866-640-6858


Each Party may change its address by written notice in accordance with this
Section.


SECTION 12.04                              ENTIRE AGREEMENT


This Agreement (including the documents and instruments referred to in this
Agreement) contains the entire understanding of the Parties with respect to the
subject matter contained in this Agreement, and supersedes and cancels all prior
agreements, negotiations, correspondence, undertakings and communications of the
Parties, oral or written, respecting such subject matter, including without
limitation the Letter of Intent made by Propalms and IFRS dated January 28,
2010.


SECTION 12.05                             AMENDMENT AND WAIVER


This Agreement may be amended only if such amendment is set forth in a writing
executed by all Parties.  Any provision of this Agreement may be waived,
provided that any such waiver shall be binding upon a Party only if such waiver
is set forth in a writing executed by that Party.


SECTION 12.06                              BINDING AGREEMENT; ASSIGNMENT


This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns; provided that, except as specifically provided in this Agreement,
neither this Agreement nor any of the rights, interests, or obligations
hereunder may be assigned by any Party without the prior written consent of the
other Parties.
 
Page 20 of 49




 
 

--------------------------------------------------------------------------------

 
SECTION 12.07                              COUNTERPARTS; FACSIMILE EXECUTION


This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which shall be considered one and the
same agreement. Execution and delivery of this Agreement by facsimile shall be
deemed to be equivalent to the execution and delivery of an original.


SECTION 12.08                              NO THIRD PARTY BENEFICIARIES


Except as expressly provided by this Agreement, nothing herein is intended to
confer upon any person or entity not a Party to this Agreement any rights or
remedies under or by reason of this Agreement.


SECTION 12.09                              DISPUTES


 (a)           Arbitration; Attorney Fees.   Any dispute involving the
interpretation, application or enforcement of this Agreement shall be submitted
to binding arbitration before the American Arbitration Association, whose rules
applicable to commercial disputes shall apply except as modified by this Section
12.09(a). The arbitration hearing shall take place in Las Vegas, Nevada before
one arbitrator, who shall be a retired judge (unless none is reasonably
available).  The arbitrator shall comply with the provisions of section 12.09(b)
below, unless the parties to the arbitration consent otherwise. The arbitrator
shall submit a written finding of facts and conclusions of law.  The arbitrator
shall have authority only to interpret and apply provisions of this Agreement
and shall have no authority to add to, subtract from or modify terms of this
Agreement except to the extent otherwise provided in Section 12.09(c). The
judgment of the arbitrator shall be binding and may be entered as a final
judgment by any court having jurisdiction over the parties hereto.  THE PARTIES
UNDERSTAND AND ACKNOWLEDGE THAT UNDER THIS SECTION, EACH WAIVES THE RIGHT TO A
TRIAL BY JURY IN CONNECTION WITH ANY ARBITRABLE CONTROVERSY OR CLAIM.  In the
event that any party to this Agreement shall initiate arbitration based on this
Agreement, or take other permitted legal action for the enforcement or
interpretation of any of the provisions of this Agreement, including such suit
or action as may be necessary or germane to resolve or address any issues
peculiar to federal bankruptcy law, the prevailing party in such action shall,
in addition to whatever judgment is rendered or award granted on its behalf, be
entitled to its reasonable costs and expenses in connection with such action,
including reasonable attorney’s fees.


(b)           Venue.  Jurisdiction and venue for any action will be in Las
Vegas, Nevada.


(c)           Severability.  If a court or an arbitrator of competent
jurisdiction holds any provision of this Agreement to be illegal, unenforceable
or invalid in whole or in part for any reason, such provision shall be adjusted
rather than voided, if possible, to achieve the intent of the parties to the
extent possible, and in any event the validity and enforceability of the
remaining sections shall not be affected unless an essential purpose of this
Agreement would be defeated by the loss of the illegal, unenforceable, or
invalid provision.


SECTION 12.10                              SURVIVAL


All representations, warranties, covenants, and agreements (and exceptions
thereto) set forth in this Agreement shall survive the Closing Date and the
consummation of the transactions contemplated hereby.
 
Page 21 of 49




 
 

--------------------------------------------------------------------------------

 
SECTION 12.11                              RULES OF CONSTRUCTION


(a)           General.  The Parties agree that they have been represented by
counsel during the negotiation and execution of this Agreement and, therefore,
waive the application of any law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document will be construed
against the party drafting such agreement or document.


(b)           Gender; Number.  Wherever applicable, references herein to the
masculine, feminine or neuter shall equally apply to the neuter, feminine and
masculine.  Furthermore, wherever applicable in this Agreement, the singular
shall include the plural.


(c)           Captions.  The captions used in this Agreement are for convenience
of reference only and do not constitute a part of this Agreement and shall not
be deemed to limit, characterize, or in any way affect any provision of this
Agreement, and all provisions of this Agreement shall be enforced and construed
as if no caption had been used in this Agreement.


Remainder of Page Intentionally Left Blank
 
Page 22 of 49



 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.




INFRARED SYSTEMS INTERNATIONAL






By:
/s/GARY E. BALL

Name:
Gary E. Ball

Title:
President





TAKE FLIGHT EQUITIES, INC.






By:
/s/ WILLIAM M. WRIGHT III

Name:
William M. Wright III

Title:
President





PROPALMS, INC.






By:
/s/ ROBERT ZYSBLAT

Name:
Robert Zysblat

Title:
President









/s/ WILLIAM M. WRIGHT III
William M. Wright III










/s/ GARY E. BALL
Gary E. Ball




Page 23 of 49



 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
PROMISSORY NOTE


$170,000                                                                                                                   April
__, 2010




FOR VALUE RECEIVED, Take Flight Equities, Inc., a Washington corporation
(“Purchaser”), or its permitted or required assign(s) or transferee(s) as
hereinafter provided (the "Obligor"), promises to pay to the order of Infrared
Systems International, a Nevada corporation (“IFRS”), or its permitted or
required assign(s) or transferee(s) as hereinafter provided ("Holder"), the
principal sum of One Hundred Seventy Thousand Dollars ($170,000) (the "Principal
Amount"), without interest except as hereinafter provided.


                Obligor waives demand, presentment for payment, protest, notice
of protest and notice of nonpayment except as specifically provided in this
Note.  Obligor further agrees that any modification or extension of the terms of
payment of this Note made by Holder shall not diminish or impair Holder’s
liability for the payment hereunder and that none of the terms or provisions
hereof may be waived, altered modified or amended except as Holder may consent
thereto in writing duly executed by Holder.  Holder may delay or forego
enforcing any of its rights or remedies under this Note without losing them.


Holder at any time, and from time to time promptly will execute and deliver such
further documents and do such further acts and things as Holder reasonably may
request in order to effect fully the purposes of this Note.


1.           Terms; Transfer of Note.  This Note is being issued and delivered
by Purchaser pursuant to Section 1.01 of that certain Share Purchase and
Exchange Agreement dated March __, 2010 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Purchase Agreement”),
by and among Purchaser, IFRS, Propalms, William M. Wright III (“Wright”), and
Gary E. Ball (“Ball”).  Unless otherwise set forth herein, all capitalized terms
used herein without definition shall have the meanings given to such terms in
the Purchase Agreement.  As provided in the Purchase Agreement, the Note shall
be transferred at the Closing by IFRS to Infrared Applications Inc, a Texas
corporation (“IFRS Sub”), and no documentation other than the Purchase Agreement
or this Note shall be required for such transfer, which transfer shall be deemed
to have automatically occurred at the Closing.


2.           Payments.


(a)           Except as hereinafter provided in this Note, the Principal Amount
shall be due and payable as follows: (i) on or before each of July __, 2010
through and including May __, 2011, the Obligor shall pay to the Escrow Agent,
on behalf of the Holder, the sum of Fourteen Thousand One Hundred Sixty-Six
Dollars and Sixty-Six Cents ($14,166.66), and (ii) on or before June __ 2011,
the Obligor shall pay to the Escrow Agent, on behalf of the Holder and as
provided in the Escrow Agreement, the sum of Fourteen Thousand One Hundred
Sixty-Six Dollars and Seventy-Four Cents ($14,166.74).  Each of (x) July __,
2010 through and including May __, 2011 and (y) June __, 2011 is hereinafter
sometimes referred to as a “Payment Date”, and the amount due on each Payment
Date is hereinafter sometimes referred to as a “Payment.”


(b)           All Payments due and payable pursuant to Section 2(a) shall be
made in lawful currency of the United States of America at the address of the
Escrow Agent, or such other place as Escrow Agent shall designate in writing,
and shall be payable by bank cashiers check or wire transfer.


                 3.          Prepayments.  The Obligor shall be entitled to
prepay any Payment.
 
Page 24 of 49
 

 

--------------------------------------------------------------------------------


4.           Transfer to Ball.  Upon the occurrence of a Nonpayment Event or an
Event of Default (as those terms are defined in Section 5 hereinafter), this
Note shall be deemed to have been transferred by Purchaser to Ball as Obligor
without further action by Purchaser or Ball (a “Default Transfer”).  A Default
Transfer shall be deemed to have occurred as of the date of the Nonpayment Event
or Event of Default.  Purchaser and Ball, by their execution of this Note,
hereby consent to the Default Transfer upon a Nonpayment Event or upon an Event
of Default.


(a)           Upon a Default Transfer, all Purchased Shares then subject to the
Escrow Agreement (the “Remaining Shares”) shall concurrently be deemed to have
been transferred by Purchaser to Ball without further action by Purchaser or
Ball, and Ball thereafter shall be deemed to be the owner of the Remaining
Shares with all rights pertaining to such Remaining Shares.  Purchaser and Ball,
by their execution of this Note, hereby consent to such Transfer of the
Remaining Shares upon a Default Transfer.


(b)           Upon a Default Transfer, the Payment Date for each Payment not yet
made with respect to the Note shall be extended until December 31, 2018, subject
to prepayment in whole or in part at the election of Ball.


5.           Nonpayment Event; Events of Default.
(a)           A “Nonpayment Event” shall have the meaning set forth in the
Escrow Agreement.


(b)           An “Event of Default” under this Note shall mean the occurrence of
any of the following:


(i)           Involuntary Bankruptcy, Etc.  If any of the following events
occurs, and is not dismissed, withdrawn, or discharged within thirty (30) days
after the occurrence of such event: (A) a court having jurisdiction in the
premises shall enter a decree or order for relief in respect of Purchaser, IFRS,
or (prior to a distribution pursuant to Section 1.02(b) of the Purchase
Agreement) IFRS Sub (any of the foregoing, a “Designated Party”) in an
involuntary case under Title 11 of the United States Code entitled “Bankruptcy”
(as now and hereinafter in effect, or any successor thereto, the “Bankruptcy
Code”) or any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (B) an
involuntary case shall be commenced against a Designated Party under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect; or (C) a decree or order of a court having jurisdiction in the premises
for the appointment of a receiver, liquidator, sequestrator, trustee, custodian
or other officer having similar powers over a Designated Party or over all or a
substantial part of the property of a Designated Party shall have been entered;
or (D) the involuntary appointment of an interim receiver, trustee or other
custodian of a Designated Party for all or a substantial part of its property
shall have occurred; (E) or a warrant of attachment, execution or similar
process shall have been issued against any substantial part of the property of a
Designated Party.


(ii)           Voluntary Bankruptcy, Etc.  An order for relief shall be entered
with respect to Purchaser or IFRS, or Purchaser or IFRS shall commence a
voluntary case under the Bankruptcy Code or any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or shall consent to
the entry of an order for relief in an involuntary case, or to the conversion of
an involuntary case to a voluntary case, under any such law, or shall consent to
the appointment of or taking possession by a receiver, trustee or other
custodian for all or a substantial part of its property, or Purchaser or IFRS
shall make an assignment for the benefit of creditors; or Purchaser or IFRS
shall admit in writing its inability to pay its debts as such debts become due;
or the Board of Directors of IFRS shall adopt any resolution or otherwise
authorize action to approve any of the foregoing.
 
Page 25 of 49
 

 

--------------------------------------------------------------------------------




(iii)           Breach of Post-Closing Covenants.  There is a breach or
attempted breach (other than by Ball) of paragraph (a), (b) or (c) of Section
7.03 of the Purchase Agreement, which breach is not cured within two (2)
business days after written notice of such breach is given to the breaching
Party by the Holder or Escrow Agent.


(iv)           Breach of Other Provisions of Purchase Agreement or Transaction
Document.  A Party (other than Ball) breaches a material provision of the
Purchase Agreement (other than paragraph (a), (b) or (c) of Section 7.03 of the
Purchase Agreement) or of a Transaction Document, and such breach is not cured
within ten (10) business days after written notice of such breach is given to
the breaching Party by the Holder.


(v)           Attempted Transfer of Remaining Shares.  The Obligor attempts or
purports to Transfer any of the Remaining Shares (as that term is defined in the
Escrow Agreement).


(c)           Dispute Regarding Event of Default.  In the event that the then
Obligor disputes whether there is an Event of Default, the dispute shall be
resolved pursuant to Section 6.8 of this Note, and the Obligor shall continue to
make Payments on the Note while the dispute is being resolved as if an Event of
Default had not occurred.  Should the arbitrator determine that there has been
an Event of Default, all payments made during such dispute shall be returned to
such party, subject to offset for any amount assessed to such party by the
arbitrator.  Failure to make a Payment on the Note during a dispute by the
Obligor when due, and not cured within the period specified in the Escrow
Agreement, shall constitute a Nonpayment Event.


6.           Miscellaneous.


6.1           Applicable Law. This Note shall be governed by the laws of the
State of Nevada, without giving effect to the principles of conflicts of laws
thereof, as applied to agreements entered into and to be performed in such
state.


6.2           Loss or Mutilation of Note. Upon receipt by Holder of evidence
satisfactory to Holder of the loss, theft, destruction or mutilation of this
Note, together with an indemnity reasonably satisfactory to Holder, in the case
of loss, theft, or destruction, or the surrender and cancellation of this Note,
in the case of mutilation, Holder shall execute and deliver to Escrow Agent on
behalf of Obligor a new Note of like tenor and denomination as this Note.
 
6.3           Notices. All notices and other communications under this Note
shall be in writing and shall be deemed to have been duly given or made as
follows:


(a)           If sent by reputable overnight air courier (such as Federal
Express) for delivery on the next business day, the first business day after
being sent;


(b)           If sent by facsimile transmission, with a copy mailed on the same
day in the manner provided in clause (a) above, when transmitted and receipt is
confirmed by the fax machine; or


 
 (c)
If otherwise actually personally delivered, when delivered.
 

 
Page 26 of 49
 

 
 
 

--------------------------------------------------------------------------------

 
All notices and other communications under this Note shall be sent or delivered
as follows:


If to Propalms, to:


Propalms, Inc.
Unit 4
Park Farm Courtyard
Easthorpe
Malton
North Yorkshire Y017 6QX
United Kingdom
Telephone: 44-1653-696060
Facsimile:


with a copy to (which shall not constitute notice):


Kimberly L. Graus, Esq.
4949 SR 64 E, #141
Bradenton, Fl. 34208
Telephone: (941) 747-5290
Facsimile: 866-640-6858


If to Purchaser or Wright, to:


William M. Wright
Focus Systems, Inc.
4550 NW Newberry Hill Road, Suite 202
Silverdale, WA 98383
Telephone: 360-473-1160
Facsimile: 360-692-2798


with a copy to (which shall not constitute notice):


Kimberly L. Graus, Esq.
4949 SR 64 E, #141
Bradenton, Fl. 34208
Telephone: (941) 747-5290
Facsimile: 866-640-6858


If to IFRS Sub or to Ball, to:


Gary Ball
15 North Longspur Drive
Woodlands, TX  77380
 
Telephone:  281-419-1955

 
Facsimile:  832-442-3027



 
with a copy to (which shall not constitute notice):



 
Edward T. Swanson, Esq.

 
2071 N. Altadena Drive

 
Altadena, CA 91001

 
Telephone:  310-283-1035

 
Facsimile:  866-397-0114

 
Page 27 of 49
 
 
 
 

--------------------------------------------------------------------------------

 

                 Each Party may change its address by written notice in
accordance with this Section.


6.4           Amendment and Waiver. This Note may be amended only if such
amendment is set forth in a writing executed by all parties.  Any provision of
this Note may be waived, provided that any such waiver shall be binding upon a
party only if such waiver is set forth in a writing executed by that party.
 
 
6.5           Binding Agreement; Assignment. This Note and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties and their
respective successors and permitted assigns; provided that, except as
specifically provided in this Note, neither this Note nor any of the rights,
interests, or obligations hereunder may be assigned by any party without the
prior written consent of the other parties.


6.6           Counterparts; Facsimile Execution.  This Note may be executed in
one or more counterparts, each of which shall be deemed to be an original but
all of which shall be considered one and the same Note. Execution and delivery
of this Note by facsimile shall be deemed to be equivalent to the execution and
delivery of an original.


6.7           No Third Party Beneficiaries.  Except as expressly provided by
this Note, nothing herein is intended to confer upon any person or entity not a
party to this Note any rights or remedies under or by reason of this Note.


6.8           Disputes.


           (a)           Arbitration; Attorney Fees.   Any dispute involving the
interpretation, application or enforcement of this Note shall be submitted to
binding arbitration before the American Arbitration Association, whose rules
applicable to commercial disputes shall apply except as modified by this Section
6.8(a). The arbitration hearing shall take place in Las Vegas, Nevada before one
arbitrator, who shall be a retired judge (unless none is reasonably
available).  The arbitrator shall comply with the provisions of section 6.8(b)
below, unless the parties to the arbitration consent otherwise. The arbitrator
shall submit a written finding of facts and conclusions of law.  The arbitrator
shall have authority only to interpret and apply provisions of this Note and
shall have no authority to add to, subtract from or modify terms of this Note
except to the extent otherwise provided in Section 6.8(c). The judgment of the
arbitrator shall be binding and may be entered as a final judgment by any court
having jurisdiction over the parties hereto.  THE PARTIES UNDERSTAND AND
ACKNOWLEDGE THAT UNDER THIS SECTION, EACH WAIVES THE RIGHT TO A TRIAL BY JURY IN
CONNECTION WITH ANY ARBITRABLE CONTROVERSY OR CLAIM.  In the event that any
party to this Note shall initiate arbitration based on this Note, or take other
permitted legal action for the enforcement or interpretation of any of the
provisions of this Note, including such suit or action as may be necessary or
germane to resolve or address any issues peculiar to federal bankruptcy law, the
prevailing party in such action shall, in addition to whatever judgment is
rendered or award granted on its behalf, be entitled to its reasonable costs and
expenses in connection with such action, including reasonable attorney’s fees.


(b)           Venue.  Jurisdiction and venue for any action will be in Las
Vegas, Nevada.


(c)           Severability.  If a court or an arbitrator of competent
jurisdiction holds any provision of this Note to be illegal, unenforceable or
invalid in whole or in part for any reason, such provision shall be adjusted
rather than voided, if possible, to achieve the intent of the parties to the
extent possible, and in any event the validity and enforceability of the
remaining sections shall not be affected unless an essential purpose of this
Note would be defeated by the loss of the illegal, unenforceable, or invalid
provision.
 
Page 28 of 49
 

 
 
 

--------------------------------------------------------------------------------

 
6.9           Rules of Construction.


(a)           General.  The parties agree that they have been represented by
counsel during the negotiation and execution of this Note and, therefore, waive
the application of any law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document will be construed
against the party drafting such agreement or document.


(b)           Gender; Number.  Wherever applicable, references herein to the
masculine, feminine or neuter shall equally apply to the neuter, feminine and
masculine.  Furthermore, wherever applicable in this Note, the singular shall
include the plural.


(c)           Captions.  The captions used in this Note are for convenience of
reference only and do not constitute a part of this Note and shall not be deemed
to limit, characterize, or in any way affect any provision of this Note, and all
provisions of this Note shall be enforced and construed as if no caption had
been used in this Note.


6.10           Access to Legal Counsel. Each party hereto acknowledges that it,
he or she has been provided the opportunity and encouraged to obtain legal
counsel prior to the execution of this Note.


Remainder of Page Intentionally Left Blank


Page 29 of 49
 


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Note is executed as of the date first above written.


TAKE FLIGHT EQUITIES, INC.


By:           
Name:        William  M. Wright III
Title:           President




PROPALMS, INC.






By:           
Name:        Robert Zysblat
Title:           President




INFRARED SYSTEMS INTERNATIONAL






By:           
Name:        Gary E. Ball
Title:           President


INFRARED APPLICATIONS INC.


By:           
Name:        Gary E. Ball
Title:           President








_____________________________________
WILLIAM M. WRIGHT III










_________________________________
GARY E. BALL
 
Page 30 of 49

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
ESCROW AGREEMENT


           This Escrow Agreement (the “Escrow Agreement”) is made and entered
into as of April __, 2010 by and among Infrared Systems International, a
corporation formed under the laws of the State of Nevada (“IFRS”), Take Flight
Equities, Inc., a corporation formed under the laws of the State of Washington
(“Purchaser”), Infrared Applications Inc., a corporation formed under the laws
of the State of Texas (“Subsidiary”), William M. Wright III, an individual
(“Wright”), and Gary E. Ball, an individual (“Ball”), the foregoing being
sometimes referred to herein collectively as the “Parties,” and individually, a
“Party”, and Wells Fargo Bank, National Association, as escrow agent (“Escrow
Agent”).


Reference is hereby made to that certain Share Purchase Agreement by and among
Propalms, Inc. a corporation formed under the laws of the State of Nevada
(“Propalms”),  and certain of the Parties of even date herewith (the “Purchase
Agreement”), the Promissory Note by and among certain of the Parties of even
date herewith (the “Note”), and the Management and Distribution Agreement by and
among certain of the Parties of even date herewith (the “Management Agreement”).
Unless otherwise set forth herein, all capitalized terms used herein without
definition shall have the meanings given to such terms in the Purchase
Agreement, the Note or the Management Agreement, as applicable.


WHEREAS, the Parties have entered into the Transaction Documents to provide for
certain Transactions; and


WHEREAS, the Transaction Documents provide, inter alia, for the placement into
escrow of the Purchased Shares, the Note, and the Subsidiary Shares
(collectively, the “Escrowed Items”); and


WHEREAS, the Parties agree to place the Escrowed Items in escrow with the Escrow
Agent, and the Escrow Agent agrees to hold and distribute the Escrowed Items, in
accordance with the terms of this Escrow Agreement.


NOW THEREFORE, in consideration of the promises and agreements of the Parties
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties and the Escrow Agent agree as follows:


ARTICLE 1
DEPOSITS AND DISBURSEMENTS


           Section 1.1.                      Receipt of Escrowed Items. On the
Closing Date, the Parties shall deliver to the Escrow Agent (i) the Purchased
Shares, in certificates for the amounts specified hereinafter, together with
executed assignments in blank and executed transfer instructions instructing the
transfer agent to transfer the shares represented by the certificate in question
to the designated person; (ii) the Note; and (iii) the Subsidiary Shares,
represented by one stock certificate, together with an executed assignment in
blank.


Section 1.2                      Payments on the Note.


(a)           The then Obligor for the Note shall pay to the Escrow Agent all
Payments due on the Note on or before the Payment Date.  Until the occurrence of
a Nonpayment Event (as hereinafter defined), the Obligor responsible for the
Payments shall be Purchaser.  Each Payment received by the Escrow Agent shall be
delivered by the Escrow Agent to Subsidiary by transfer of such Payment to an
account maintained by Subsidiary with Escrow Agent.


(b)           If the Escrow Agent does not receive a Payment from Purchaser by
the applicable Payment Date, the Escrow Agent promptly shall provide written
notice by facsimile to all Parties that the Payment has not been received (the
“Nonpayment Notice”).  If the Payment is not received within five (5) business
days after the Escrow Agent provides the Nonpayment Notice (such event
hereinafter being referred to as a “Nonpayment Event”), the Escrow Holder shall
provide written notice by facsimile to all Parties.  Thereupon, as provided in
Section 6 of the Note, the Note shall be deemed by all Parties to have been
transferred to Ball as Obligor, and the Payment Dates for any unpaid payments
shall automatically become December 31, 2018, as provided in Section 6(b) of the
Note.  Any purported Payment received more than five (5) business days after the
Nonpayment Notice shall be returned by the Escrow Agent to the person delivering
the purported Payment.
 
Page 31 of 49
 
 
 
 

--------------------------------------------------------------------------------

 


(c)           Upon the occurrence of an Event of Default (as that term is
defined in the Note), the Note shall be deemed by all Parties to have been
transferred to Ball as Obligor, and the Payment Dates for any unpaid payments
shall automatically become December 31, 2018, as provided in Section 6(b) of the
Note.  The then Holder shall give written notice (the “Default Notice”) to all
other Parties and to the Escrow Agent that an Event of Default has
occurred.  Unless the Escrow Agent receives written notice from a Party
disputing the occurrence of an Event of Default that does not involve a
Nonpayment Event within five (5) business days after the Default Notice, the
Escrow Agent shall deem the Note to have been transferred to Ball as
Obligor.  In the event of timely notice of a dispute regarding the occurrence of
an Event of Default, the Escrow Holder shall not transfer the Note until the
Escrow Agent either receives joint written instructions from Purchaser and Ball
regarding the Note or receives a copy of a written judgment of the arbitrator
hearing the dispute as to the resolution of such dispute.


(d)           Upon receipt of the final Payment due with respect to the Note,
the Escrow Agent shall mark the Note “paid in full” and deliver the Note so
marked to the then Obligor.


Section 1.3                      Disbursements of the Purchased Shares.


(a)           The Purchased Shares delivered to the Escrow Agent on the Closing
Date shall consist of certificates for an aggregate of 11,557,217 Purchased
Shares as follows: one certificate for 600,000 Purchased Shares; ten (1)
certificates each for 300,000 Purchase Shares; and one certificate for 7,957,
217 Purchased Shares.  Each certificate shall be accompanied by an executed
assignment in blank and executed transfer instructions.


(b)           Provided that neither a Nonpayment Event nor an Event of Default
has occurred at such time, the Escrow Agent shall release from escrow to
Purchaser a portion of the Purchased Shares (together with the applicable
assignment in blank and executed transfer instructions) as follows: (i) upon
receipt of the first Payment from Purchaser, a certificate for 600,000 Purchased
Shares; (ii) upon receipt of each of the second through eleventh Payments from
Purchaser, a certificate for 300,000 Purchased Shares; and (iii) upon receipt of
the final Payment from Purchaser, a certificate for 7,957,217 Purchased
Shares.  All Purchased Shares not yet released to Purchaser pursuant to this
Section 1.3(b) shall be referred to sometimes as the “Remaining Shares.”  In the
event that there is a dispute regarding the existence of an Event of Default,
any Purchased Shares otherwise to be released to Purchaser pursuant to this
Section 1.3(b) shall remain in Escrow pending the resolution of the dispute as
provided in Section 6.3 of the Note.


(c)           If a Nonpayment Event or Event of Default occurs, the Remaining
Shares (together with the applicable assignment in blank and executed transfer
instructions) will be released to Ball in the amounts specified in Section
1.3(b) upon receipt of each Payment from Ball.


Page 32 of 49



 
 

--------------------------------------------------------------------------------

 
                Section 1.4                      Disbursements of the Subsidiary
Shares.


(a)           The Subsidiary Shares delivered to the Escrow Agent on the Closing
Date shall consist of one certificate for an aggregate of 100 Subsidiary Shares,
which shall be all of the outstanding stock of the Subsidiary.  The certificate
shall be accompanied by an executed assignment in blank.  At any time while the
Subsidiary Shares are held by Escrow Agent, the Subsidiary shall have the right
to convert the 100 Subsidiary Shares into 1,167,279 Subsidiary Shares, all of
which Subsidiary Shares shall remain in Escrow until release pursuant to the
terms of this Escrow Agreement.


(b)           Upon written notice from Ball to the Escrow Agent, with copies to
all other Parties, that a Subsidiary Stock Distribution (as that term is defined
in the Management Agreement) is to be effected by the Subsidiary, the Escrow
Agent shall deliver the Subsidiary Shares to a transfer agent designated by the
Subsidiary for distribution pursuant to the Subsidiary Stock Distribution.


(c)           Upon the occurrence of a Nonpayment Event or an Event of Default
(as that term is defined in the Note), ownership of the Subsidiary Shares shall
transfer to Ball in accordance with Section 1.04(c) of the Purchase
Agreement.   If Escrow Agent receives written notice from a Party that an Event
of Default has occurred, the Escrow Agent shall provide written notice thereof
(the “Default Notice”) to the other Parties.  If any Party gives written notice
to Escrow Agent that it disputes the occurrence of an Event of Default within
ten (10) business days after Escrow Agent delivers the Default Notice, the
Escrow Agent will notify all Parties of the dispute, and it will be the
obligation of the Parties to resolve such dispute by mutual written agreement or
by the decision of an arbitrator pursuant to Section 11.09 of the Purchase
Agreement.  A copy of any arbitration decision pursuant to Section 11.09 of the
Purchase Agreement shall be delivered to Escrow Agent, and Escrow Agent is
authorized to rely thereon.


(d)           Upon the earlier of (i) written notice from Ball to the Escrow
Agent, with copies to all other Parties, that a Subsidiary Proceeds Distribution
(as that term is defined in the Management Agreement) has been effected, or (ii)
twenty-four (24) months after the Closing Date, the Escrow Agent shall deliver
all Subsidiary Shares to IFRS; provided, however, that if, prior to such event,
ownership of the Subsidiary Shares has transferred to Ball as set forth in
Section 1.4(c) above, the Subsidiary Shares shall be delivered to Ball.


Section
1.5.                      Termination.                                Upon the
disbursement of all of the Escrow Items, this Escrow Agreement shall terminate
and be of no further force and effect, except that the provisions of Article 3
hereof shall survive termination.


ARTICLE 2
DUTIES OF THE ESCROW AGENT


Section 2.1.                      Scope of Responsibility.  Notwithstanding any
provision to the contrary, the Escrow Agent is obligated only to perform the
duties specifically set forth in this Escrow Agreement, which shall be deemed
purely ministerial in nature.  Under no circumstances will the Escrow Agent be
deemed to be a fiduciary to any Party or any other person under this Escrow
Agreement.  The Escrow Agent will not be responsible or liable for the failure
of any Party to perform in accordance with this Escrow Agreement. The Escrow
Agent shall neither be responsible for, nor chargeable with, knowledge of the
terms and conditions of any other agreement, instrument, or document other than
this Escrow Agreement, whether or not an original or a copy of such agreement
has been provided to the Escrow Agent; and the Escrow Agent shall have no duty
to know or inquire as to the performance or nonperformance of any provision of
any such agreement, instrument, or document.  References in this Escrow
Agreement to any other agreement, instrument, or document are for the
convenience of the Parties, and the Escrow Agent has no duties or obligations
with respect thereto.  This Escrow Agreement sets forth all matters pertinent to
the escrow contemplated hereunder, and no additional obligations of the Escrow
Agent shall be inferred or implied from the terms of this Escrow Agreement or
any other agreement.
 
Page 33 of 49
 

 
 
 

--------------------------------------------------------------------------------

 
Section 2.2.                      Attorneys and Agents.  The Escrow Agent shall
be entitled to rely on and shall not be liable for any action taken or omitted
to be taken by the Escrow Agent in accordance with the advice of counsel
retained or consulted by the Escrow Agent.  The Escrow Agent shall be reimbursed
as set forth in Section 3.1 or Section 3.4, as applicable, for any and all
compensation (fees, expenses and other costs) paid and/or reimbursed to such
counsel and/or professionals.  The Escrow Agent may perform any and all of its
duties through its agents, representatives, attorneys, custodians, and/or
nominees.


Section 2.3.                      Reliance.  The Escrow Agent shall not be
liable for any action taken or not taken by it in accordance with the direction
or consent of all the Parties or their respective agents, representatives,
successors, or assigns.  The Escrow Agent shall not be liable for acting or
refraining from acting upon any notice, request, consent, direction,
requisition, certificate, order, affidavit, letter, or other paper or document
reasonably believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, without further inquiry into the person’s
or persons’ authority.  Concurrent with the execution of this Escrow Agreement,
the Parties shall deliver to the Escrow Agent authorized signers’ forms in the
form of Exhibit B-1, Exhibit B-2 and Exhibit B-3 to this Escrow Agreement.


Section 2.4.                      Right Not Duty Undertaken.  The permissive
rights of the Escrow Agent to do things enumerated in this Escrow Agreement
shall not be construed as duties.


Section 2.5.                      No Financial Obligation.  No provision of this
Escrow Agreement shall require the Escrow Agent to risk or advance its own funds
or otherwise incur any financial liability or potential financial liability in
the performance of its duties or the exercise of its rights under this Escrow
Agreement.




ARTICLE 3
PROVISIONS CONCERNING THE ESCROW AGENT


 Section 3.1.                      Indemnification.  The Parties, jointly and
severally, shall indemnify, defend and hold harmless the Escrow Agent from and
against any and all loss, liability, cost, damage and expense, including,
without limitation, attorneys’ fees and expenses or other professional fees and
expenses which the Escrow Agent may suffer or incur by reason of any action,
claim or proceeding brought against the Escrow Agent, arising out of or relating
in any way to this Escrow Agreement or any transaction to which this Escrow
Agreement relates, unless such loss, liability, cost, damage or expense shall
have been finally adjudicated to have been directly caused by the willful
misconduct or gross negligence of the Escrow Agent. The provisions of this
Section 3.1 shall survive the resignation or removal of the Escrow Agent and the
termination of this Escrow Agreement. 


                 Section 3.2.                      Limitation of Liability.  THE
ESCROW AGENT SHALL NOT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY (I) DAMAGES,
LOSSES OR EXPENSES ARISING OUT OF THE SERVICES PROVIDED HEREUNDER, OTHER THAN
DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY
RESULTED FROM THE ESCROW AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II)
SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR LOSSES OF ANY KIND WHATSOEVER
(INCLUDING WITHOUT LIMITATION LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM
OF ACTION.
 
Page 34 of 49
 
 
 
 

--------------------------------------------------------------------------------

 
                Section 3.3.                      Resignation or Removal.  The
Escrow Agent may resign by furnishing written notice of its resignation to the
Parties, and the Parties may remove the Escrow Agent by furnishing to the Escrow
Agent a joint written notice of its removal along with payment of all fees and
expenses to which it is entitled through the date of termination.  Such
resignation or removal, as the case may be, shall be effective thirty (30) days
after the delivery of such notice or upon the earlier appointment of a
successor, and the Escrow Agent’s sole responsibility thereafter shall be to
safely keep the Escrow Items and to deliver the same to a successor escrow agent
as shall be appointed by the Parties, as evidenced by a joint written notice
filed with the Escrow Agent or in accordance with a court order.  If the Parties
have failed to appoint a successor escrow agent prior to the expiration of
thirty (30) days following the delivery of such notice of resignation or
removal, the Escrow Agent may petition any court of competent jurisdiction for
the appointment of a successor escrow agent or for other appropriate relief, and
any such resulting appointment shall be binding upon the Parties.


                Section 3.4.                      Compensation.  The Escrow
Agent shall be entitled to compensation for its services as stated in the fee
schedule attached hereto as Exhibit C, which compensation shall be paid by
Subsidiary. The fee agreed upon for the services rendered hereunder is intended
as full compensation for the Escrow Agent's services as contemplated by this
Escrow Agreement; provided, however, that in the event that the conditions for
the disbursement of funds or shares under this Escrow Agreement are not
fulfilled, or the Escrow Agent renders any service not contemplated in this
Escrow Agreement, or there is any assignment of interest in the subject matter
of this Escrow Agreement, or any material modification hereof, or if any
material controversy arises hereunder, or the Escrow Agent is made a party to
any litigation pertaining to this Escrow Agreement or the subject matter hereof,
then the Escrow Agent also shall be compensated by such Parties for such
extraordinary services and reimbursed for all costs and expenses, including
reasonable attorneys’ fees and expenses, occasioned by any such delay,
controversy, litigation or event.  If any amount due to the Escrow Agent
hereunder is not paid within thirty (30) days of the date due, the Escrow Agent
in its sole discretion may charge interest on such amount up to the highest rate
permitted by applicable law.


                Section 3.5.                      Disagreements.  If any
conflict, disagreement or dispute arises between, among, or involving any of the
parties hereto concerning the meaning or validity of any provision hereunder or
concerning any other matter relating to this Escrow Agreement, or the Escrow
Agent is in doubt as to the action to be taken hereunder, the Escrow Agent is
authorized to retain the Escrow Items until the Escrow Agent (i) receives a
final non-appealable order of a court of competent jurisdiction or a final
non-appealable arbitration decision directing delivery of the Escrow Items, (ii)
receives a written agreement executed by each of the parties involved in such
disagreement or dispute directing delivery of the Escrow Items, in which event
the Escrow Agent shall be authorized to disburse the Escrow Items in accordance
with such final court order, arbitration decision, or agreement, or (iii) files
an interpleader action in any court of competent jurisdiction, and upon the
filing thereof, the Escrow Agent shall be relieved of all liability as to the
Escrow Items and shall be entitled to recover attorneys’ fees, expenses and
other costs incurred in commencing and maintaining any such interpleader
action.  The Escrow Agent shall be entitled to act on any such agreement, court
order, or arbitration decision without further question, inquiry, or consent.


                Section 3.6.                      Merger or Consolidation.  Any
corporation or association into which the Escrow Agent may be converted or
merged, or with which it may be consolidated, or to which it may sell or
transfer all or substantially all of its corporate trust business and assets as
a whole or substantially as a whole, or any corporation or association resulting
from any such conversion, sale, merger, consolidation or transfer to which the
Escrow Agent is a party, shall be and become the successor escrow agent under
this Escrow Agreement and shall have and succeed to the rights, powers, duties,
immunities and privileges as its predecessor, without the execution or filing of
any instrument or paper or the performance of any further act.
 
Page 35 of 49
 
 
 
 

--------------------------------------------------------------------------------

 

                 Section 3.7.                      Attachment of Escrow Items;
Compliance with Legal Orders.  In the event that any Escrow Items shall be
attached, garnished or levied upon by any court order, or the delivery thereof
shall be stayed or enjoined by an order of a court, or any order, judgment or
decree shall be made or entered by any court order affecting the Escrow Items,
the Escrow Agent is hereby expressly authorized, in its sole discretion, to
respond as it deems appropriate or to comply with all writs, orders or decrees
so entered or issued, or which it is advised by legal counsel of its own
choosing is binding upon it, whether with or without jurisdiction.  In the event
that the Escrow Agent obeys or complies with any such writ, order or decree it
shall not be liable to any of the Parties or to any other person, firm or
corporation, should, by reason of such compliance notwithstanding, such writ,
order or decree be subsequently reversed, modified, annulled, set aside or
vacated.


ARTICLE 4
MISCELLANEOUS


 Section 4.1.                                Successors and Assigns.  This
Escrow Agreement shall be binding on and inure to the benefit of the Parties and
the Escrow Agent and their respective successors and permitted assigns. No other
persons shall have any rights under this Escrow Agreement except the right of
Propalms to receive notices as provided in Section 4.3.  No assignment of the
interest of any of the Parties shall be binding unless and until written notice
of such assignment shall be delivered to the other Parties and the Escrow Agent
and shall require the prior written consent of the other Parties and the Escrow
Agent.


 Section 4.2.                      Escheat.  The Parties are aware that under
applicable state law, property which is presumed abandoned may under certain
circumstances escheat to the applicable state.  The Escrow Agent shall have no
liability to the Parties, their respective heirs, legal representatives,
successors and assigns, or any other party, should any or all of the Escrow
Items escheat by operation of law.


 Section 4.3.                                           Notices.  All notices,
requests, demands, and other communications required under this Escrow Agreement
shall be in writing, in English, and shall be deemed to have been duly given if
delivered (i) personally, or (ii) by facsimile transmission with written
confirmation of receipt.  If notice is given to a Party, it shall be given at
the facsimile address for such Party set forth below, with copies as set forth
below.  It shall be the responsibility of the Parties or a person designated
below to receive copies to notify the Escrow Agent and the other Parties in
writing of any facsimile or address changes.  In the case of communications
delivered to the Escrow Agent, such communications shall be deemed to have been
given on the date received by the Escrow Agent.


If to Purchaser or to Wright, to:


William M. Wright
Focus Systems, Inc.
4550 NW Newberry Hill Road, Suite 202
Silverdale, WA 98383
Telephone: 360-473-1160
Facsimile: 360-692-2798


with a copy to (which shall not constitute notice):


Kimberly L. Graus, Esq.
4949 SR 64 E, #141
Bradenton, Fl. 34208
Facsimile: 866-640-6858
 
Page 36 of 49
 
 
 
 

--------------------------------------------------------------------------------

 


and to:


Propalms, Inc.
Unit 4
Park Farm Courtyard
Easthorpe
Malton
North Yorkshire Y017 6QX
United Kingdom
Facsimile:


If to Subsidiary or to Ball, to:


Gary Ball
Infrared Applications Inc.
15 North Longspur Drive
Woodlands, TX  77380
 
Facsimile: 832-442-3027



 
with a copy to (which shall not constitute notice):



 
Edward T. Swanson, Esq.

 
2071 N. Altadena Drive

 
Altadena, CA 91001

 
Facsimile:  866-397-0114



     If to the Escrow Agent:


Wells Fargo Bank, National Association
______________________
______________________
______________________
Facsimile:


Section 4.4.                      Governing Law.  This Escrow Agreement shall be
governed by and construed in accordance with the laws of the State of Nevada.


Section 4.5.                      Entire Agreement.  This Escrow Agreement sets
forth the entire agreement and understanding of the parties related to the
Escrow Items.


Section 4.6.                      Amendment.  This Escrow Agreement may be
amended, modified, superseded, rescinded, or canceled only by a written
instrument executed by the Parties and the Escrow Agent.


Section 4.7.                      Waivers.  The failure of any party to this
Escrow Agreement at any time or times to require performance of any provision
under this Escrow Agreement shall in no manner affect the right at a later time
to enforce the same performance.  A waiver by any party to this Escrow Agreement
of any such condition or breach of any term, covenant, representation, or
warranty contained in this Escrow Agreement, in any one or more instances, shall
neither be construed as a further or continuing waiver of any such condition or
breach nor a waiver of any other condition or breach of any other term,
covenant, representation, or warranty contained in this Escrow Agreement.

Page 37 of 49
 
 
 
 

--------------------------------------------------------------------------------

 
Section 4.8.                      Headings.  Section headings of this Escrow
Agreement have been inserted for convenience of reference only and shall in no
way restrict or otherwise modify any of the terms or provisions of this Escrow
Agreement.


Section 4.9.                      Access to Legal Counsel.  Each party hereto
acknowledges that it, he or she has been provided the opportunity and encouraged
to obtain legal counsel prior to the execution of this Escrow Agreement.


Section 4.10.                      Counterparts; Facsimile Execution.  This
Escrow Agreement may be executed in one or more counterparts, each of which when
executed shall be deemed to be an original, and such counterparts shall together
constitute one and the same instrument.  Execution and delivery of this Escrow
Agreement by facsimile shall be deemed to be equivalent to the execution and
delivery of an original.


Remainder of Page Intentionally Left Blank
 
Page 38 of 49

 
 
 

--------------------------------------------------------------------------------

 
                 IN WITNESS WHEREOF, this Escrow Agreement has been duly
executed as of the date first written above.


INFRARED APPLICATIONS INC.






By:           
Name:         Gary E. Ball
Title:           President




INFRARED SYSTEMS INTERNATIONAL






By:           
Name:         Gary E. Ball
Title:           President




TAKE FLIGHT EQUITIES, INC.






By:           
Name:         William  M. Wright III
Title:           President










_____________________________________
WILLIAM M. WRIGHT III










_________________________________
GARY E. BALL




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Escrow Agent






By: ________________________________
Name:______________________________
Title:_______________________________
 
Page 39 of 49
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
GUARANTY
 
 


This Guaranty, dated as of April __, 2010 (the “Guaranty”), is made by Propalms,
Inc. a corporation formed under the laws of the State of Nevada (“Guarantor”),
in favor of Infrared Applications Inc., a corporation formed under the laws of
the State of Texas (“Subsidiary”), in accordance with that certain Share
Purchase Agreement dated March __, 2010 (the “Purchase Agreement”) among
Guarantor, Subsidiary, and the other Parties (as that term is defined in the
Purchase Agreement). Unless otherwise set forth herein, all capitalized terms
used herein without definition shall have the meanings given to such terms in
the Purchase Agreement.


RECITALS


WHEREAS, the Guarantor is required to enter into this Guaranty as a condition to
the consummation of the Share Purchase; and


WHEREAS, Guarantor will receive substantial direct and/or indirect benefits from
the Share Purchase and other Transactions contemplated by the Purchase Agreement
and from the transfer of control of IFRS to Purchaser as a result of the Share
Purchase;


NOW, THEREFORE, in consideration of the recitals herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, to induce IFRS to sell the Purchased Shares pursuant to the
Purchase Agreement, Guarantor agrees as follows:


1.           Representations and Warranties of Guarantor.  Guarantor hereby
represents and warrants to Purchaser as follows:


1.1           Authorization.  The Guarantor has the requisite power and
authority to enter into this Guaranty.


1.2           Due Execution and Delivery; Binding Obligations.  This Guaranty
has been duly executed and delivered by the Guarantor, and this Guaranty
constitutes the legal, valid and binding obligations of the Guarantor,
enforceable against the Guarantor in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or conveyance or similar laws relating to or
limiting creditors' rights generally or by equitable principles relating to
enforceability, and except as rights of indemnity or contribution may be limited
by federal or state laws or the public policy underlying such laws.


           2.           Guaranty.  Upon the occurrence of a Nonpayment Event (as
that term is defined in the Escrow Agreement), in full satisfaction of
Guarantor’s obligations hereunder, Guarantor hereby unconditionally promises to
pay to Subsidiary a cash amount equal to one half of the unpaid balance of the
Note as of the date of the Nonpayment Event, such amount to be paid by Guarantor
within fifteen (15) business days after such Nonpayment Event. The obligation of
Guarantor hereunder is primary and unconditional, and shall be in addition to
and not in lieu of all other rights of IFRS Sub or Ball at law and/or pursuant
to the Transaction Documents.  Guarantor waives any defense by reason of any
disability of Purchaser, including but not limited to any limitation on the
liability or obligation of Purchaser resulting from the operation of any present
or future provision of the National Bankruptcy Act or other federal or state
statute, or from the decision of any court, it being the intention of the
parties hereto that such obligation shall be absolute and unconditional. If
Subsidiary is required to enforce Guarantor's obligations by legal proceedings,
Guarantor shall pay to Subsidiary all costs incurred, including, without
limitation, reasonable attorneys' fees.  Guarantor hereby waives trial by jury
in any such legal proceedings.
 
Page 40 of 49
 
 
 
 

--------------------------------------------------------------------------------

 


3.           Miscellaneous.


3.1           Assignment; Successors and Assigns.  This Guaranty may not be
assigned by either party hereto without the prior written consent of the other
party, which consent may be withheld for any or for no reason.  Without limiting
the foregoing, the terms and conditions of this Guaranty shall inure to the
benefit of and be binding upon the respective successors and assigns of
Guarantor and the Subsidiary.


3.2           Governing Law.  This Guaranty shall be interpreted and enforced in
accordance with, and its validity and performance shall be governed by, the laws
of the State of Nevada without regard to its principles of choice of law.


3.3           Titles and Subtitles.  The titles and subtitles used in this
Guaranty are used for convenience of reference only and are not to be considered
in construing or interpreting this Guaranty.


3.4           Amendments and Waivers.  Any term of this Guaranty may be amended
and the observance of any term of this Guaranty may be waived only with the
written consent of the party against which such amendment or waiver is to be
enforced.


3.5           Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party under this Guaranty, upon any breach or
default of any other party under this Guaranty, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party, nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.  Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Guaranty, or any waiver on the part of any party of
any provisions or conditions of this Guaranty, must be in writing and shall be
effective only to the extent specifically set forth in such writing.  All
remedies, either under this Guaranty or by law or otherwise afforded to any
party, shall be cumulative and not alternative.


3.6           Disputes.


(a)           Arbitration; Attorney Fees.   Any dispute involving the
interpretation, application or enforcement of this Guaranty shall be submitted
to binding arbitration before the American Arbitration Association, whose rules
applicable to commercial disputes shall apply except as modified by this Section
3.6(a). The arbitration hearing shall take place in Las Vegas, Nevada before one
arbitrator, who shall be a retired judge (unless none is reasonably
available).  The arbitrator shall comply with the provisions of section 3.6(b)
below, unless the parties to the arbitration consent otherwise. The arbitrator
shall submit a written finding of facts and conclusions of law.  The arbitrator
shall have authority only to interpret and apply provisions of this Guaranty and
shall have no authority to add to, subtract from or modify terms of this
Agreement except to the extent otherwise provided in Section 3.6(c). The
judgment of the arbitrator shall be binding and may be entered as a final
judgment by any court having jurisdiction over the parties hereto.  THE PARTIES
UNDERSTAND AND ACKNOWLEDGE THAT UNDER THIS SECTION, EACH WAIVES THE RIGHT TO A
TRIAL BY JURY IN CONNECTION WITH ANY ARBITRABLE CONTROVERSY OR CLAIM.  In the
event that any party to this Guaranty shall initiate arbitration based on this
Guaranty, or take other permitted legal action for the enforcement or
interpretation of any of the provisions of this Guaranty, the prevailing party
in such action shall, in addition to whatever judgment is rendered or award
granted on its behalf, be entitled to its reasonable costs and expenses in
connection with such action, including reasonable attorney’s fees.
 
Page 41 of 49
 

 
 
 

--------------------------------------------------------------------------------

 
(b)           Venue.  Jurisdiction and venue for any action will be in Las
Vegas, Nevada.


(c)           Severability.  If a court or an arbitrator of competent
jurisdiction holds any provision of this Guaranty to be illegal, unenforceable
or invalid in whole or in part for any reason, such provision shall be adjusted
rather than voided, if possible, to achieve the intent of the parties to the
extent possible, and in any event the validity and enforceability of the
remaining sections shall not be affected.




IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.


 
 
GUARANTOR:




PROPALMS, INC.






By:
   

Name:
Robert Zysblat

Title:
President



Page 42 of 49

 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
MANAGEMENT AND DISTRIBUTION AGREEMENT


This Management and Distribution Agreement (this “Management Agreement”) is made
and entered into as of April __, 2010 by and among Infrared Applications Inc., a
corporation formed under the laws of the State of Texas (“Subsidiary”), Infrared
Systems International, a corporation formed under the laws of the State of
Nevada (“IFRS”), Take Flight Equities, Inc., a corporation formed under the laws
of the State of Washington (“Purchaser”), William M. Wright III, an individual
(“Wright”), and Gary E. Ball, an individual (“Ball”).   Each of Subsidiary,
IFRS, Purchaser, Propalms, Wright and Ball is referred to herein individually as
a “Party” and all are referred to collectively as the “Parties.”


Reference is hereby made to that certain Share Purchase Agreement by and among
the Propalms, Inc. a corporation formed under the laws of the State of Nevada
(“Propalms”), and the Parties of even date herewith (the “Purchase Agreement”).
Unless otherwise set forth herein, all capitalized terms used herein without
definition shall have the meanings given to such terms in the Purchase
Agreement.


WHEREAS, IFRS and the other Parties have entered into the Purchase Agreement;
and


WHEREAS, pursuant to the Purchase Agreement, IFRS is required to Transfer all
IFRS Transferred Assets and all IFRS Assumed Liabilities as well as the Purchase
Price to the Subsidiary on the Closing Date, and the Subsidiary is required to
assume all IFRS Assumed Liabilities on the Closing Date (such Transfer and
assumption hereinafter referred to as the “Subsidiary Transfer”); and


WHEREAS, as a condition to the Closing, the Parties are required to enter into
this Management Agreement to provide for the Subsidiary Transfer, the management
of the Subsidiary, and the Subsidiary Distribution (as that term is hereinafter
defined);


NOW, THEREFORE, in consideration of the mutual promises made herein and in the
Purchase Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:




ARTICLE I
SUBSIDIARY TRANSFER


1.01           Assignment of IFRS Transferred
Assets.                                                                          On
the terms and subject to the conditions herein expressed, IFRS hereby sells,
conveys, transfers, assigns, sets over and delivers to Subsidiary on the Closing
Date, and Subsidiary assumes and accepts the following (collectively, the “IFRS
Transferred Assets”):


 (a) All of the assets, rights and interests, tangible and intangible, of every
kind, nature and description, owned, possessed or operated by IFRS immediately
prior to the Closing Date, wheresoever situate, including without limitation (i)
all machinery, equipment, computers and computer hardware, office furniture and
fixtures, and other fixed or tangible assets; (ii) all inventories; (iii) all
licenses, permits and authorizations used by IFRS to own and operate its assets;
(iv) all intangible assets of IFRS which are transferable, including without
limitation customer and supplier lists, privileges, permits, licenses, software
and software licenses, certificates, commitments, goodwill, registered and
unregistered patents, trademarks, service marks and trade names, and
applications for registration thereof and  the goodwill associated therewith,
including without limitation any granted or pending patents, the U.S. Department
of Commerce export licenses, all technical information or data defined in the
International Traffic In Arms Regulations, and the exclusive right to use the
name “Infrared Security System” or derivations thereof and all right, title and
interest in the patent for Infrared Security System, the right to receive mail
related to the transferred business of IFRS which is addressed to IFRS, and the
right to telephone numbers of IFRS immediately prior to the Closing Date; (v)
all accounts receivable, deposit accounts, cash and cash equivalents and
securities owned by IFRS immediately prior to the Closing Date; (vi) all rights
and benefits of or in favor of IFRS immediately prior to the Closing Date
resulting or arising from any contracts, purchase orders, sales orders, forward
commitments for goods or services, leases, or franchise or license agreements;
and (vii) claims made in lawsuits and other proceedings filed by IFRS, judgments
and settlements in IFRS’s favor, and rights to refunds, including rights to and
claims for federal and state income and franchise tax refunds and refunds of
other taxes paid based upon or measured by the income of IFRS prior to the
Closing Date; and
 
Page 43 of 49
 

 
 
 

--------------------------------------------------------------------------------

 
                            (b) The Purchase Price, including both the $30,000
payable at the Closing and the Note.


1.02           Assumption of IFRS Assumed Liabilities.  On the terms and subject
to the conditions herein expressed, IFRS hereby sells, conveys, transfers,
assigns, sets over and delivers to Subsidiary on the Closing Date, and
Subsidiary assumes and accepts (collectively, the “IFRS Assumed Liabilities”):


(a) All liabilities and obligations of IFRS existing immediately prior to the
Closing Date whether known or unknown (other than obligations of IFRS pursuant
to the Transaction Documents to be performed subsequent to the Closing Date);
and


(b)  All liabilities of IFRS incurred after the Closing Date and resulting from
the business of the Subsidiary.


1.03           Consideration For Subsidiary Transfer.  In partial consideration
for the Subsidiary Transfer, Subsidiary shall issue to IFRS on the Closing Date
100 shares of Subsidiary Common Stock (the “Subsidiary Shares”), which will
constitute all of the outstanding stock of the Subsidiary on the Closing Date,
and the certificate for the Subsidiary Shares shall be delivered to the Escrow
Agent pursuant to the Escrow Agreement.


1.04           Actions by IFRS on Closing Date.  On the Closing Date, IFRS shall
deliver to Subsidiary, in addition to the IFRS Transferred Assets and the IFRS
Assumed Liabilities, such instruments of sale, conveyance, transfer, assignment,
endorsement, direction or authorization as will be required or as may be
desirable to vest in Subsidiary, its successors and assigns, all right, title
and interest in and to the IFRS Transferred Assets and the IFRS Assumed
Liabilities.


1.05           Transfer of Subsidiary Shares.


(a)      No Unpermitted Transfer.  IFRS agrees on and after the Closing Date not
to Transfer, or to attempt to Transfer, directly or indirectly, any of the
Subsidiary Shares or any interest therein, except as specifically provided in
this Management Agreement and the other Transaction Documents.


(b)  Transfer Upon a Nonpayment Event or Event of Default.  Upon the occurrence
of a Nonpayment Event or an Event of Default under the Note, then, in addition
to and not in lieu of any other remedies available to a Party as a result
thereof, ownership of the Subsidiary Shares shall transfer from IFRS to Ball
without any other action required on their part, and Ball shall then be
responsible for the Subsidiary Distribution.


1.06           Additional
Actions.                                           Each Party agrees to take
such actions as may be reasonably necessary by that Party to effectuate the
Subsidiary Transfer and the other actions contemplated by this Article I.
 
Page 44 of 49
 
 
 
 

--------------------------------------------------------------------------------

 




ARTICLE II
MANAGEMENT OF SUBSIDIARY


2.01           Employment of
Ball.                                           Subsidiary hereby employs Ball
to serve as President, Chief Financial Officer and Secretary of Subsidiary from
the Closing Date until the completion of the Subsidiary Transfer (the
“Employment”), and Ball hereby accepts such Employment.  Pursuant to the
Employment, Ball shall have all duties normally held by the president, chief
financial officer and secretary of a corporation, and shall be responsible for
the operation of Subsidiary and effecting the Subsidiary Distribution.  IFRS, as
sole shareholder of Subsidiary, hereby approves the Employment.


2.02           Election of Ball as Director of Subsidiary.  IFRS hereby elects
Ball as the sole director of Subsidiary.


2.03           Irrevocable Proxy.  In partial consideration for Ball’s
acceptance of the Employment, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by IFRS and all other
Parties (including without limitation Ball entering into the other Transaction
Documents), IFRS hereby grants an irrevocable proxy to Ball to vote the
Subsidiary Shares (the “Irrevocable Proxy”) on all matters for which the vote of
the Subsidiary Shares is required or permitted.  Without limiting the foregoing,
Ball agrees that Ball, as proxy for IFRS with respect to the Subsidiary Shares,
will (i) vote the IFRS Sub Stock to elect Ball as sole director of Subsidiary,
(ii) vote the IFRS Shares in favor of any Subsidiary Distribution proposed by
Ball pursuant to Article III below, and (iii) not vote the IFRS Sub Stock in
favor of any transaction not contemplated by this Management Agreement.  Ball
shall use his reasonable good faith judgment in connection with the exercise of
the Irrevocable Proxy.


2.04           Irrevocable Proxy Is Coupled With An Interest.  All Parties
hereby acknowledge and agree that the Irrevocable Proxy is coupled with an
interest sufficient to support the irrevocable power.


2.05           Costs and Expenses of Subsidiary.  All costs and expenses
incurred by Subsidiary in connection with its operations or with the Subsidiary
Distribution (as hereinafter defined) shall be the sole responsibility of
Subsidiary, and Subsidiary (and Ball, after any transfer of the Subsidiary
Shares to Ball pursuant to this Management Agreement or the other Transaction
Documents) hereby indemnifies IFRS for all liability with respect to such costs
and expenses.


2.05           Additional
Actions.                                           Each Party agrees to take
such actions as may be reasonably necessary by that Party to effectuate the
Employment and the other actions contemplated by this Article II.


2.06           Compliance with Applicable
Law.                                                                Subsidiary
shall comply with all applicable law (except where such compliance, individually
and in the aggregate, would not have a material adverse effect on Subsidiary or
IFRS).  Such compliance will be at the sole expense of Subsidiary.  While
Subsidiary is owned by IFRS, Subsidiary shall provide IFRS with such IFRS as
IFRS shall require to comply with IFRS’ legal obligations under the federal
securities laws and other applicable laws.  No Subsidiary Distribution shall be
effected by Subsidiary in violation of applicable law.


ARTICLE III
SUBSIDIARY DISTRIBUTION


3.01           Definition of Subsidiary
Distribution.                                                                For
purposes of this Management Agreement, a “Subsidiary Distribution” shall mean
either (i) the distribution of the Subsidiary Shares to the Pre-Transactions
IFRS Stockholders (the “Subsidiary Stock Distribution”), and/or (ii) the
distribution to the Pre-Transactions IFRS Stockholders of the net proceeds from
the sale of substantially all of the assets of Subsidiary (the “Subsidiary
Proceeds Distribution”).
 
Page 45 of 49
 
 
 
 

--------------------------------------------------------------------------------

 


3.02           Determination of Form of Subsidiary Distribution; Timing.  Ball
shall elect in writing the form of the Subsidiary Distribution, which election
shall be binding on Subsidiary and IFRS.  The Subsidiary Distribution shall
commence within fifteen (15) months after the Closing Date; provided, however,
that in the event of a Nonpayment or other Event of Default, the Subsidiary
Distribution shall commence within twenty-four (24) months after the Closing
Date.  If a Subsidiary Distribution does not occur within the time specified
herein, any Party hereto may require a Subsidiary Distribution pursuant to
Section 4.06.


3.03           Sale of Assets of  Subsidiary to Ball.  Provided that the fair
market value of the assets of Subsidiary is then less than One Million Dollars
($1,000,000), as determined by an appraiser selected by Ball and reasonably
acceptable to the Board of Directors of IFRS, Ball shall have the right to
purchase the assets of Subsidiary, subject to indemnification by Ball of
Subsidiary and IFRS for any liabilities at such time of Subsidiary, and the net
proceeds therefrom shall be distributed to the Pre-Transactions IFRS
Stockholders as a Subsidiary Proceeds Distribution.


3.04           Co-Operation of IFRS with Subsidiary Stock Distribution.  In the
event that a Subsidiary Stock Distribution is effected by Subsidiary, IFRS shall
reasonably cooperate with Subsidiary in the effectuation thereof, provided,
however, that all expenses therefor shall be borne by Subsidiary.


3.05           Additional
Actions.                                           Each Party agrees to take
such actions as may be reasonably necessary by that Party to effectuate the
Subsidiary Distribution and the other actions contemplated by this Article III,
provided, however, that all expenses therefor shall be borne by Subsidiary.




ARTICLE IV
MISCELLANEOUS


4.01           Applicable Law. This Management Agreement shall be governed by
the laws of the State of Nevada, without giving effect to the principles of
conflicts of laws thereof, as applied to agreements entered into and to be
performed in such state.


4.02           Amendment and Waiver. This Management Agreement may be amended
only if such amendment is set forth in a writing executed by all Parties.  Any
provision of this Management Agreement may be waived, provided that any such
waiver shall be set forth in a writing executed by all affected Parties.


4.03           Binding Agreement; Assignment. This Management Agreement and all
of the provisions hereof shall be binding upon and inure to the benefit of the
Parties and their respective successors and permitted assigns; provided that,
except as specifically provided in this Management Agreement, neither this
Management Agreement nor any of the rights, interests, or obligations hereunder
may be assigned by any Party without the prior written consent of the other
Parties.  Notwithstanding the foregoing, in the event of the death of Ball, his
spouse may assume all rights and obligations under this Management Agreement and
the other Transaction Documents by providing written notice to the Parties
within thirty (30) days after Ball’s death that she is assuming such rights and
obligations under this Management Agreement and the other Transaction Documents,
and the Parties hereto hereby agree to such assignment and assumption.
 
Page 46 of 49
 
 
 
 

--------------------------------------------------------------------------------

 


4.04           Counterparts; Facsimile Execution.  This Management Agreement may
be executed in one or more counterparts, each of which shall be deemed to be an
original but all of which shall be considered one and the same Management
Agreement. Execution and delivery of this Management Agreement by facsimile
shall be deemed to be equivalent to the execution and delivery of an original.


4.05           No Third Party Beneficiaries.  Except as expressly provided by
this Management Agreement, nothing herein is intended to confer upon any person
or entity not a party to this Management Agreement any rights or remedies under
or by reason of this Management Agreement.


4.06           Disputes.


 (a)           Arbitration; Attorney Fees.   Any dispute involving the
interpretation, application or enforcement of this Management Agreement shall be
submitted to binding arbitration before the American Arbitration Association,
whose rules applicable to commercial disputes shall apply except as modified by
this Section 4.06(a). The arbitration hearing shall take place in Las Vegas,
Nevada before one arbitrator, who shall be a retired judge (unless none is
reasonably available).  The arbitrator shall comply with the provisions of
section 4.06(b) below, unless the parties to the arbitration consent otherwise.
The arbitrator shall submit a written finding of facts and conclusions of
law.  The arbitrator shall have authority only to interpret and apply provisions
of this Management Agreement and shall have no authority to add to, subtract
from or modify terms of this Management Agreement except to the extent otherwise
provided in Section 4.06(c). The judgment of the arbitrator shall be binding and
may be entered as a final judgment by any court having jurisdiction over the
parties hereto.  THE PARTIES UNDERSTAND AND ACKNOWLEDGE THAT UNDER THIS SECTION,
EACH WAIVES THE RIGHT TO A TRIAL BY JURY IN CONNECTION WITH ANY ARBITRABLE
CONTROVERSY OR CLAIM.  In the event that any party to this Management Agreement
shall initiate arbitration based on this Management Agreement, or take other
permitted legal action for the enforcement or interpretation of any of the
provisions of this Management Agreement, including such suit or action as may be
necessary or germane to resolve or address any issues peculiar to federal
bankruptcy law, the prevailing party in such action shall, in addition to
whatever judgment is rendered or award granted on its behalf, be entitled to its
reasonable costs and expenses in connection with such action, including
reasonable attorney’s fees.


(b)           Venue.  Jurisdiction and venue for any action will be in Las
Vegas, Nevada.


(c)           Severability.  If a court or an arbitrator of competent
jurisdiction holds any provision of this Management Agreement to be illegal,
unenforceable or invalid in whole or in part for any reason, such provision
shall be adjusted rather than voided, if possible, to achieve the intent of the
parties to the extent possible, and in any event the validity and enforceability
of the remaining sections shall not be affected unless an essential purpose of
this Management Agreement would be defeated by the loss of the illegal,
unenforceable, or invalid provision.


4.07           Survival.  All representations, warranties, covenants, and
agreements (and exceptions thereto) set forth in this Management Agreement shall
survive the Closing Date.


4.08           Injunctive Relief.  Each Party acknowledges and agrees that it
would be difficult to fully compensate a Party for damages resulting from the
breach or threatened breach of the provisions of Articles I, II and III and,
accordingly, that the non-breaching party shall be entitled to temporary and
injunctive relief, including temporary restraining orders, preliminary
injunction and permanent injunctions, granted by a court of competent
jurisdiction, to enforce these provisions upon proving that it has suffered or
that there is a substantial probability that it will suffer irreparable harm and
without the necessity of posting any bond or other undertaking in connection
therewith.  This provision with respect to injunctive relief shall not, however,
diminish the right of the non-breaching party to claim and recover
damages.  Each party further acknowledges and agrees that it has carefully read
and considered the provisions of Articles I, II and III above and, having done
so, agrees that the restrictions set forth therein are fair and reasonable and
reasonably required.
 
Pae 47 of 49
 
 
 
 

--------------------------------------------------------------------------------

 


4.09           Rules of Construction.


(a)           General.  The parties agree that they have been represented by
counsel during the negotiation and execution of this Management Agreement and,
therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.


(b)           Gender; Number.  Wherever applicable, references herein to the
masculine, feminine or neuter shall equally apply to the neuter, feminine and
masculine.  Furthermore, wherever applicable in this Management Agreement, the
singular shall include the plural.


(c)           Captions.  The captions used in this Management Agreement are for
convenience of reference only and do not constitute a part of this Management
Agreement and shall not be deemed to limit, characterize, or in any way affect
any provision of this Management Agreement, and all provisions of this
Management Agreement shall be enforced and construed as if no caption had been
used in this Management Agreement.




Remainder of Page Intentionally Left Blank


Page 48 of 49

 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Management Agreement is executed as of the date first
above written.


INFRARED APPLICATIONS INC.






By:           
Name:         Gary E. Ball
Title:           President




INFRARED SYSTEMS INTERNATIONAL






By:           
Name:         Gary E. Ball
Title:           President




TAKE FLIGHT EQUITIES, INC.






By:           
Name:         William  M. Wright III
Title:           President








_____________________________________
WILLIAM M. WRIGHT III










_________________________________
GARY E. BALL


Page 49 of 49